Exhibit 10.1
 
 

COMMON SHARE PURCHASE AGREEMENT
 
Dated October 21, 2008
 
by and between
 
XOMA LTD.
 
and
 
AZIMUTH OPPORTUNITY LTD.
 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

   
Page



Article I PURCHASE AND SALE OF COMMON SHARES
1
Section 1.1   Purchase and Sale of Stock
1
Section 1.2   Effective Date; Settlement Dates
1
Section 1.3   The Shares
2
Section 1.4   Current Report; Prospectus Supplement
2
   
Article II FIXED REQUEST TERMS; OPTIONAL AMOUNT
2
Section 2.1   Fixed Request Notice
2
Section 2.2   Fixed Requests
3
Section 2.3   Share Calculation
4
Section 2.4   Limitation of Fixed Requests
4
Section 2.5   Reduction of Commitment
4
Section 2.6   Below Threshold Price
4
Section 2.7   Settlement
5
Section 2.8   Reduction of Pricing Period
5
Section 2.9   Optional Amount
6
Section 2.10  Calculation of Optional Amount Shares
6
Section 2.11  Exercise of Optional Amount
7
Section 2.12  Aggregate Limit
7
   
Article III REPRESENTATIONS AND WARRANTIES OF THE INVESTOR
8
Section 3.1   Organization and Standing of the Investor
8
Section 3.2   Authorization and Power
8
Section 3.3   No Conflicts
8
Section 3.4   Information
9
   
Article IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY
9
Section 4.1   Organization, Good Standing and Power
9
Section 4.2   Authorization, Enforcement
10
Section 4.3   Capitalization
10
Section 4.4   Issuance of Shares
11
Section 4.5   No Conflicts
11
Section 4.6   Commission Documents, Financial Statements
11
Section 4.7   Subsidiaries
13
Section 4.8   No Material Adverse Effect
13
Section 4.9   Indebtedness
13
Section 4.10  Title To Assets
13
Section 4.11  Actions Pending
13
Section 4.12  Compliance With Law
14
Section 4.13  Certain Fees
14
Section 4.14  Operation of Business
14


i 
 

--------------------------------------------------------------------------------

 



Section 4.15  Environmental Compliance
16
Section 4.16  Material Agreements
17
   
Section 4.17  Transactions With Affiliates
17
Section 4.18  Securities Act; NASD Conduct Rules
17
Section 4.19  Employees
19
Section 4.20  Use of Proceeds
19
Section 4.21  Investment Company Act Status
19
Section 4.22  ERISA
19
Section 4.23  Taxes
20
Section 4.24  Insurance
20
Section 4.25  Acknowledgement Regarding Investor’s Purchase of Shares
20
   
Article V COVENANTS
20
Section 5.1   Securities Compliance
20
Section 5.2   Registration and Listing
21
Section 5.3   Compliance with Laws.
21
Section 5.4   Keeping of Records and Books of Account; Foreign Corrupt Practices
Act
21
Section 5.5   Limitations on Holdings and Issuances
22
Section 5.6   Other Agreements and Other Financings.
22
Section 5.7   Stop Orders
23
Section 5.8   Amendments to the Registration Statement; Prospectus Supplements;
Free Writing Prospectuses
24
Section 5.9   Prospectus Delivery
25
Section 5.10  Selling Restrictions.
25
Section 5.11  Effective Registration Statement
26
Section 5.12  Non-Public Information
26
Section 5.13  Broker/Dealer
26
Section 5.14  Disclosure Schedule
27
   
Article VI OPINION OF COUNSEL AND CERTIFICATE; CONDITIONS TO THE SALE AND
PURCHASE OF THE SHARES
27
Section 6.1   Opinion of Counsel and Certificate
27
Section 6.2   Conditions Precedent to the Obligation of the Company
27
Section 6.3   Conditions Precedent to the Obligation of the Investor
29
   
Article VII TERMINATION
31
Section 7.1   Term, Termination by Mutual Consent
31
Section 7.2   Other Termination
31
Section 7.3   Effect of Termination
32
   
Article VIII INDEMNIFICATION
32
Section 8.1   General Indemnity.
32
Section 8.2   Indemnification Procedures
34
   
Article IX MISCELLANEOUS
35
Section 9.1   Fees and Expenses.
35
Section 9.2   Specific Enforcement, Consent to Jurisdiction, Waiver of Jury
Trial
36


 
ii 

--------------------------------------------------------------------------------

 



Section 9.3   Entire Agreement; Amendment
37
Section 9.4   Notices
37
Section 9.5   Waivers
38
Section 9.6   Headings
38
Section 9.7   Successors and Assigns
38
Section 9.8   Governing Law
38
Section 9.9   Survival
38
Section 9.10  Counterparts
38
Section 9.11  Publicity
39
Section 9.12  Severability
39
Section 9.13  Further Assurances
39
   
Annex A.   Definitions
 



 

 
iii 

--------------------------------------------------------------------------------

 

COMMON SHARE PURCHASE AGREEMENT
 
This COMMON SHARE PURCHASE AGREEMENT, made and entered into on this 21st day of
October 2008 (this “Agreement”), by and between Azimuth Opportunity Ltd., an
international business company incorporated under the laws of the British Virgin
Islands (the “Investor”), and XOMA Ltd., a company organized and existing under
the laws of Bermuda (the “Company”). Capitalized terms used but not defined
herein shall have the meanings ascribed to such terms in Annex A hereto.
 
RECITALS
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company may issue and sell to the Investor and the
Investor shall thereupon purchase from the Company up to $60,000,000 of newly
issued common shares of the Company, U.S. $0.0005 par value per share (“Common
Shares”), subject, in all cases, to the Trading Market Limit; and
 
WHEREAS, the offer and sale of the Common Shares hereunder have been registered
by the Company in the Registration Statement, which has been declared effective
by order of the Commission under the Securities Act;
 
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
 
ARTICLE I
PURCHASE AND SALE OF COMMON SHARES
 
Section 1.1 Purchase and Sale of Stock.  Upon the terms and subject to the
conditions of this Agreement, during the Investment Period the Company in its
discretion may issue and sell to the Investor up to $60,000,000 (the “Total
Commitment”) of duly authorized, validly issued, fully paid and non-assessable
Common Shares (subject in all cases to the Trading Market Limit, the “Aggregate
Limit”), by (i) the delivery to the Investor of not more than 24 separate Fixed
Request Notices (unless the Investor and the Company mutually agree that a
different number of Fixed Request Notices may be delivered) as provided in
Article II hereof and (ii) the exercise by the Investor of Optional Amounts,
which the Company may in its discretion grant to the Investor and which may be
exercised by the Investor, in whole or in part, as provided in Article II
hereof.  The aggregate of all Fixed Request Amounts and Optional Amount Dollar
Amounts shall not exceed the Aggregate Limit.
 
Section 1.2 Effective Date; Settlement Dates.  This Agreement shall become
effective and binding upon delivery of counterpart signature pages of this
Agreement executed by each of the parties hereto, and by delivery of an opinion
of counsel and a certificate of the Company as provided in Section 6.1 hereof,
to the offices of Greenberg Traurig, LLP, 200 Park Avenue, New York, New York
10166, at l:00 p.m., New York time, on the Effective Date.  In consideration of
and in express reliance upon the representations, warranties and covenants, and
otherwise upon the terms and subject to the conditions, of this Agreement, from
and after the Effective Date and during the Investment Period (i) the Company
shall issue and sell to the Investor, and the Investor agrees to purchase from
the Company, the Shares in respect of each
 

 
 

--------------------------------------------------------------------------------

 

Fixed Request and (ii) the Investor may in its discretion elect to purchase
Shares in respect of each Optional Amount.  The issuance and sale of Shares to
the Investor pursuant to any Fixed Request or Optional Amount shall occur on the
applicable Settlement Date in accordance with Sections 2.7 and 2.9 (or on such
Trading Day in accordance with Section 2.8, as applicable), provided in each
case that all of the conditions precedent thereto set forth in Article VI
theretofore shall have been fulfilled or (to the extent permitted by applicable
law) waived.
 
Section 1.3 The Shares
 
Section 1.4 .  The Company has or will have duly authorized and reserved for
issuance, and covenants to continue to so reserve once reserved for issuance,
free of all preemptive and other similar rights, at all times during the
Investment Period, the requisite aggregate number of authorized but unissued
Common Shares to timely effect the issuance, sale and delivery in full to the
Investor of all Shares to be issued in respect of all Fixed Requests and
Optional Amounts under this Agreement, in any case prior to the issuance to the
Investor of such Shares.
 
Section 1.5 Current Report; Prospectus Supplement.  As soon as practicable, but
in any event not later than 5:30 p.m. (New York time) on the first Trading Day
immediately following the Effective Date, the Company shall file with the
Commission a report on Form 8-K relating to the transactions contemplated by,
and describing the material terms and conditions of, this Agreement and
disclosing all information relating to the transactions contemplated hereby
required to be disclosed in the Registration Statement and the Base Prospectus
(but which permissibly has been omitted therefrom in accordance with the
Securities Act), including, without limitation, information required to be
disclosed in the section captioned “Plan of Distribution” in the Base Prospectus
(the “Current Report”).  The Current Report shall include a copy of this
Agreement as an exhibit.  To the extent applicable, the Current Report shall be
incorporated by reference in the Registration Statement in accordance with the
provisions of Rule 430B under the Securities Act.  The Company heretofore has
provided the Investor a reasonable opportunity to comment on a draft of such
Current Report and has given due consideration to such comments.  The Company
shall file a final Base Prospectus pursuant to Rule 424(b) under the Securities
Act on or prior to the second Trading Day immediately following the Effective
Date.  Pursuant to Section 5.9 and subject to the provisions of Section 5.8, on
the first Trading Day immediately following the last Trading Day of each Pricing
Period, the Company shall file with the Commission a Prospectus Supplement
pursuant to Rule 424(b) under the Securities Act disclosing the number of Shares
to be issued and sold to the Investor thereunder, the total purchase price
therefor and the net proceeds to be received by the Company therefrom and, to
the extent required by the Securities Act, identifying the Current Report.
 
ARTICLE II
FIXED REQUEST TERMS; OPTIONAL AMOUNT
 
Subject to the satisfaction of the conditions set forth in this Agreement, the
parties agree (unless otherwise mutually agreed upon by the parties in writing)
as follows:
 
Section 2.1 Fixed Request Notice.  Upon two Trading Days’ prior notice to the
Investor, the Company may, from time to time in its sole discretion, provide a
notice to the Investor of a Fixed Request before 9:30 a.m. (New York time) on
the first Trading Day of the Pricing Period (the “Fixed Request Notice”),
substantially in the form attached hereto as Exhibit
 

 
2

--------------------------------------------------------------------------------

 

A.  The Fixed Request Notice shall specify the Fixed Amount Requested, establish
the Threshold Price for such Fixed Request, designate the first Trading Day of
the Pricing Period and specify the Optional Amount, if any, that the Company
elects to grant to the Investor during the Pricing Period and the applicable
Threshold Price for such Optional Amount (the “Optional Amount Threshold
Price”).  The Threshold Price and the Optional Amount Threshold Price
established by the Company in a Fixed Request Notice may be the same or
different, in the Company’s sole discretion.  Upon the terms and subject to the
conditions of this Agreement, the Investor is obligated to accept each Fixed
Request Notice prepared and delivered in accordance with the provisions of this
Agreement.
 
Section 2.2 Fixed Requests
 
.  From time to time during the Investment Period, the Company may in its sole
discretion deliver to the Investor a Fixed Request Notice for a specified Fixed
Amount Requested, and the applicable discount price (the “Discount Price”) shall
be determined, in accordance with the price and share amount parameters as set
forth below or such other parameters mutually agreed upon by the Investor and
the Company, and upon the terms and subject to the conditions of this Agreement,
the Investor shall purchase from the Company the Shares subject to such Fixed
Request Notice; provided, however, that (i) if an ex-dividend date is
established by the Trading Market in respect of the Common Shares on or between
the first Trading Day of the applicable Pricing Period and the applicable
Settlement Date, the Discount Price shall be reduced by the per share dividend
amount and (ii) the Company may not deliver any single Fixed Request Notice for
a Fixed Amount Requested in excess of the lesser of (a) the amount in the
applicable Fixed Amount Requested column below and (b) 2.5% of the Market
Capitalization:
 
Threshold Price
Fixed Amount Requested
Discount Price
     
Equal to or greater than $8.00
Not to exceed $16,000,000
97.35% of the VWAP
     
Equal to or greater than $7.00 and less than $8.00
Not to exceed $14,000,000
97.10% of the VWAP
     
Equal to or greater than $6.00 and less than $7.00
Not to exceed $12,000,000
96.85% of the VWAP
     
Equal to or greater than $5.00 and less than $6.00
Not to exceed $10,000,000
96.60% of the VWAP
 
Equal to or greater than $4.00 and less than $5.00
Not to exceed $8,000,000
96.35% of the VWAP
 
Equal to or greater than $3.50 and less than $4.00
Not to exceed $7,000,000
95.35% of the VWAP
 
Equal to or greater than $3.00 and less than $3.50
Not to exceed $6,000,000
94.85% of the VWAP
 
Equal to or greater than $2.50 and less than $3.00
Not to exceed $5,000,000
94.35% of the VWAP
 
Equal to or greater than $2.00 and less than $2.50
Not to exceed $4,000,000
93.85% of the VWAP
 
Equal to or greater than $1.50 and less than $2.00
Not to exceed $4,000,000
93.35% of the VWAP
 
Equal to or greater than $1.00 and less than $1.50
Not to exceed $3,500,000
93.35% of the VWAP
 



 

 
3

--------------------------------------------------------------------------------

 

Anything to the contrary in this Agreement notwithstanding, at no time shall the
Investor be required to purchase more than $16,000,000 worth of Common Shares in
respect of any Pricing Period (not including Common Shares subject to any
Optional Amount).  The date on which the Company delivers any Fixed Request
Notice in accordance with this Section 2.2 hereinafter shall be referred to as a
“Fixed Request Exercise Date”.
 
Section 2.3 Share Calculation.  With respect to the Trading Days during the
applicable Pricing Period for which the VWAP equals or exceeds the Threshold
Price, the number of Shares to be issued by the Company to the Investor pursuant
to a Fixed Request shall equal the aggregate sum of each quotient (calculated
for each Trading Day during the applicable Pricing Period for which the VWAP
equals or exceeds the Threshold Price) determined pursuant to the following
equation (rounded to the nearest whole Share):
 
N = (A x B)/C, where:
 
N = the number of Shares to be issued by the Company to the Investor in respect
of a Trading Day during the applicable Pricing Period for which the VWAP equals
or exceeds the Threshold Price,
 
A = 0.10 (the “Multiplier”),
 
B = the total Fixed Amount Requested, and
 
C = the applicable Discount Price.
 
Section 2.4 Limitation of Fixed Requests.  The Company shall not make more than
one Fixed Request in each Pricing Period.  Not less than five Trading Days shall
elapse between the end of one Pricing Period and the commencement of any other
Pricing Period during the Investment Period.  There shall be permitted a maximum
of 24 Fixed Requests during the Investment Period.  Each Fixed Request
automatically shall expire immediately following the last Trading Day of each
Pricing Period.
 
Section 2.5 Reduction of Commitment.  On the last Trading Day of each Pricing
Period, the Investor’s Total Commitment under this Agreement automatically (and
without the need for any amendment to this Agreement) shall be reduced, on a
dollar-for-dollar basis, by the total amount of the Fixed Request Amount and the
Optional Amount Dollar Amount, if any, for such Pricing Period paid to the
Company at the Settlement Date.
 
Section 2.6 Below Threshold Price.  If the VWAP on any Trading Day in a Pricing
Period is lower than the Threshold Price, then for each such Trading Day the
Fixed Amount Requested shall be reduced, on a dollar-for-dollar basis, by an
amount equal to the product of (x) the Multiplier and (y) the total Fixed Amount
Requested, and no Shares shall be purchased or sold with respect to such Trading
Day, except as provided below.  If trading in the Common Shares on NASDAQ (or
any other U.S. national securities exchange on which the Common Shares are then
listed) is suspended for any reason for more than three hours on any Trading
Day, the Investor may at its option deem the price of the Common Shares to be
lower than the Threshold Price for such Trading Day and, for each such Trading
Day, the total amount of the
 

 
4

--------------------------------------------------------------------------------

 

Fixed Amount Requested shall be reduced as provided in the immediately preceding
sentence, and no Shares shall be purchased or sold with respect to such Trading
Day, except as provided below.  For each Trading Day during a Pricing Period on
which the VWAP is lower (or is deemed to be lower as provided in the immediately
preceding sentence) than the Threshold Price, the Investor may in its sole
discretion elect to purchase such U.S. dollar amount of Shares equal to the
amount by which the Fixed Amount Requested has been reduced in accordance with
this Section 2.6, at the Threshold Price multiplied by the applicable percentage
determined in accordance with the price and share amount parameters set forth in
Section 2.2.  The Investor shall inform the Company via facsimile transmission
not later than 8:00 p.m. (New York time) on the last Trading Day of such Pricing
Period as to the number of Shares, if any, the Investor elects to purchase as
provided in this Section 2.6.
 
Section 2.7 Settlement.  The payment for, against simultaneous delivery of,
Shares in respect of each Fixed Request shall be settled on the second Trading
Day next following the last Trading Day of each Pricing Period, or on such
earlier date as the parties may mutually agree (the “Settlement Date”).  On each
Settlement Date, the Company shall deliver the Shares purchased by the Investor
to the Investor or its designees via DTC’s Deposit Withdrawal Agent Commission
(DWAC) system, against simultaneous payment therefor to the Company’s designated
account by wire transfer of immediately available funds, provided that if the
Shares are received by the Investor later than 1:00 p.m. (New York time),
payment therefor shall be made with next day funds.  As set forth in Section
9.1(ii), a failure by the Company to deliver such Shares shall result in the
payment of liquidated damages by the Company to the Investor.
 
Section 2.8 Reduction of Pricing Period.  If during a Pricing Period the Company
elects to reduce the number of Trading Days in such Pricing Period (and thereby
amend its previously delivered Fixed Request Notice), the Company shall so
notify the Investor before 9:00 a.m. (New York time) on any Trading Day during a
Pricing Period (a “Reduction Notice”) and the last Trading Day of such Pricing
Period shall be the Trading Day immediately preceding the Trading Day on which
the Investor received such Reduction Notice; provided, however, that if the
Company delivers the Reduction Notice later than 9:00 a.m. (New York time) on a
Trading Day during a Pricing Period, then the last Trading Day of such Pricing
Period instead shall be the Trading Day on which the Investor received such
Reduction Notice.
 
Upon receipt of a Reduction Notice, the Investor (i) shall purchase the Shares
in respect of each Trading Day in such reduced Pricing Period for which the VWAP
equals or exceeds the Threshold Price in accordance with Section 2.3 hereof;
(ii) may elect to purchase the Shares in respect of any Trading Day in such
reduced Pricing Period for which the VWAP is (or is deemed to be) lower than the
Threshold Price in accordance with Section 2.6 hereof; and (iii) may elect to
exercise all or any portion of an Optional Amount on any Trading Day during such
reduced Pricing Period in accordance with Sections 2.10 and 2.11 hereof.
 
In addition, upon receipt of a Reduction Notice, the Investor may elect to
purchase such U.S. dollar amount of additional Shares equal to the product
determined pursuant to the following equation:
 
D = (A/B) x (B – C), where:
 

 
5

--------------------------------------------------------------------------------

 



 
D = the U.S. dollar amount of additional Shares to be purchased,
 
A = the Fixed Amount Requested,
 
B = 10 or, for purposes of this Section 2.8, such lesser number of Trading Days
as the parties may mutually agree to, and
 
C = the number of Trading Days in the reduced Pricing Period,
 
at a per Share price equal to (x) the Fixed Amount Requested attributable to the
reduced Pricing Period divided by (y) the number of Shares to be purchased
during such reduced Pricing Period pursuant to clauses (i) and (ii) (as
applicable) of the immediately preceding paragraph.
 
The Investor may also elect to exercise any portion of the applicable Optional
Amount which was unexercised during the reduced Pricing Period (provided that
such portion of the applicable Optional Amount, when combined with the portion
of the Optional Amount exercised during the reduced Pricing Period, does not
exceed the total Optional Amount set forth in the Fixed Request Notice) by
issuing an Optional Amount Notice to the Company not later than 10:00 a.m. (New
York time) on the first Trading Day next following the last Trading Day of the
reduced Pricing Period. The number of Shares to be issued upon exercise of such
Optional Amount shall be calculated pursuant to the equation set forth in
Section 2.10 hereof, except that “C” shall equal the greater of (i) the VWAP for
the Common Shares on the last Trading Day of the reduced Pricing Period or (ii)
the Optional Amount Threshold Price.
 
The payment for, against simultaneous delivery of, Shares to be purchased and
sold in accordance with this Section 2.8 shall be settled on the second Trading
Day next following the Trading Day on which the Investor receives a Reduction
Notice.
 
Section 2.9 Optional Amount.  With respect to any Pricing Period, the Company
may in its sole discretion grant to the Investor the right to exercise, from
time to time during the Pricing Period (but not more than once on any Trading
Day), all or any portion of an Optional Amount.  The maximum Optional Amount
Dollar Amount and the Optional Amount Threshold Price shall be set forth in the
Fixed Request Notice.  If an ex-dividend date is established by the Trading
Market in respect of the Common Shares on or between the first Trading Day of
the applicable Pricing Period and the applicable Settlement Date, the applicable
exercise price in respect of the Optional Amount shall be reduced by the per
share dividend amount.  Each daily Optional Amount exercise shall be aggregated
during the Pricing Period and settled on the next Settlement Date.  The Optional
Amount Threshold Price designated by the Company in its Fixed Request Notice
shall apply to each Optional Amount exercised during the applicable Pricing
Period.
 
Section 2.10 Calculation of Optional Amount Shares.  The number of Common Shares
to be issued in connection with the exercise of an Optional Amount shall be the
quotient determined pursuant to the following equation (rounded to the nearest
whole Share):
 
O = A/(B x C), where:
 

 
6

--------------------------------------------------------------------------------

 



 
O = the number of Common Shares to be issued in connection with such Optional
Amount exercise,
 
A = the Optional Amount Dollar Amount with respect to which the Investor has
delivered an Optional Amount Notice,
 
B = the applicable percentage determined in accordance with the price and shares
amount parameters set forth in Section 2.2 (with the Optional Amount Threshold
Price serving as the Threshold Price for such purposes), and
 
C = the greater of (i) the VWAP for the Common Shares on the day the Investor
delivers the Optional Amount Notice or (ii) the Optional Amount Threshold Price.
 
Section 2.11 Exercise of Optional Amount.  If granted by the Company to the
Investor with respect to a Pricing Period, all or any portion of the Optional
Amount may be exercised by the Investor on any Trading Day during the Pricing
Period, subject to the limitations set forth in Section 2.9.  As a condition to
each exercise of an Optional Amount pursuant to this Section 2.11, the Investor
shall issue an Optional Amount Notice to the Company no later than 8:00 p.m.
(New York time) on the day of such Optional Amount exercise.  If the Investor
does not exercise an Optional Amount in full by 8:00 p.m. (New York time) on the
last Trading Day of the applicable Pricing Period, such unexercised portion of
the Investor’s Optional Amount with respect to that Pricing Period automatically
shall lapse and terminate.
 
Section 2.12 Aggregate Limit.  Notwithstanding anything to the contrary
contained in this Agreement, in no event may the Company issue a Fixed Request
Notice or grant an Optional Amount to the extent that the sale of Shares
pursuant thereto and pursuant to all prior Fixed Request Notices and Optional
Amounts issued hereunder, and as liquidated damages pursuant to Section 9.1(ii),
would cause the Company to sell or the Investor to purchase Shares which in the
aggregate are in excess of the Aggregate Limit.  If the Company issues a Fixed
Request Notice or Optional Amount that otherwise would permit the Investor to
purchase Common Shares which would cause the aggregate purchases by Investor
hereunder to exceed the Aggregate Limit, such Fixed Request Notice or Optional
Amount shall be void ab initio to the extent of the amount by which the dollar
value or number, as the case may be, of Common Shares otherwise issuable
pursuant to such Fixed Request Notice or Optional Amount together with the
dollar value or number, as the case may be, of all other Common Shares purchased
by the Investor pursuant hereto would exceed the Aggregate Limit.  The Company
hereby represents, warrants and covenants that neither it nor any of its
Subsidiaries (i) has effected any transaction or series of transactions, (ii) is
a party to any pending transaction or series of transactions or (iii) shall
enter into any contract, agreement, agreement-in-principle, arrangement or
understanding with respect to, or shall effect, any Other Financing which, in
any of such cases, would be aggregated with the transactions contemplated by
this Agreement for purposes of determining whether approval of the Company’s
shareholders is required under any bylaw, listed securities maintenance
standards or other rules of the Trading Market; provided, however, that the
Company shall be permitted to take any action referred to in clause (iii) above
if the Company has timely provided the Investor with an Integration Notice as
provided in Section 5.6(ii) hereof.
 

 
7

--------------------------------------------------------------------------------

 



 
At the Company’s sole discretion, and effective automatically upon receipt by
the Investor of notice thereof from the Company, this Agreement may be amended
by the Company from time to time to reduce the Aggregate Limit by a specified
dollar amount of Common Shares which shall be no greater than is required to
enable the Company to utilize the Registration Statement to consummate an
underwritten public offering of Common Shares or a registered direct public
offering of Common Shares during the Investment Period; provided, however, that
any such amendment of this Agreement (and any such purported amendment) shall be
void and of no force and effect if the effect thereof would restrict, materially
delay, conflict with or impair the ability or right of the Company to perform
its obligations under this Agreement, including, without limitation, the
obligation of the Company to deliver Shares to the Investor in respect of a
Fixed Request or Optional Amount on the applicable Settlement Date.  In the
event the Company shall have elected to reduce the Aggregate Limit as provided
in the immediately preceding sentence, at the Company’s sole discretion, and
effective automatically upon receipt by the Investor of notice thereof from the
Company, the Company may subsequently amend this Agreement to increase the
Aggregate Limit up to $60,000,000; provided, however, that in no event shall the
Company be entitled to issue Fixed Requests and grant Optional Amounts during
the remainder of the Investment Period for an aggregate amount greater than the
amount obtained by subtracting (x) the aggregate of all Fixed Request Amounts
and Optional Amount Dollar Amounts (including any amounts paid as liquidated
damages pursuant to Section 9.1(ii) hereunder) covered by all Fixed Requests and
Optional Amounts theretofore issued or granted by the Company in respect of
which a settlement has occurred pursuant to Section 2.7 from (y) $60,000,000,
subject in all cases to the Trading Market Limit.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE INVESTOR
 
The Investor hereby makes the following representations and warranties to the
Company:
 
Section 3.1 Organization and Standing of the Investor.  The Investor is an
international business company duly organized, validly existing and in good
standing under the laws of the British Virgin Islands.
 
Section 3.2 Authorization and Power.  The Investor has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement and to purchase the Shares in accordance with the terms hereof.  The
execution, delivery and performance of this Agreement by the Investor and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action, and no further consent or
authorization of the Investor, its Board of Directors or shareholders is
required.  This Agreement has been duly executed and delivered by the
Investor.  This Agreement constitutes a valid and binding obligation of the
Investor enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership, or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.
 
Section 3.3 No Conflicts.  The execution, delivery and performance by the
Investor of this Agreement and the consummation by the Investor of the
transactions contemplated herein do
 

 
8

--------------------------------------------------------------------------------

 

not and shall not (i) result in a violation of such Investor’s charter
documents, bye-laws or other applicable organizational instruments, (ii)
conflict with, constitute a default (or an event which, with notice or lapse of
time or both, would become a default) under, or give rise to any rights of
termination, amendment, acceleration or cancellation of, any material agreement,
mortgage, deed of trust, indenture, note, bond, license, lease agreement,
instrument or obligation to which the Investor is a party or is bound, (iii)
create or impose any lien, charge or encumbrance on any property of the Investor
under any agreement or any commitment to which the Investor is party or under
which the Investor is bound or under which any of its properties or assets are
bound, or (iv) result in a violation of any federal, state, local or foreign
statute, rule, or regulation, or any order, judgment or decree of any court or
governmental agency applicable to the Investor or by which any of its properties
or assets are bound or affected, except, in the case of clauses (ii), (iii) and
(iv), for such conflicts, defaults, terminations, amendments, acceleration,
cancellations and violations as would not, individually or in the aggregate,
prohibit or otherwise interfere with the ability of the Investor to enter into
and perform its obligations under this Agreement in any material respect.  The
Investor is not required under federal, state, local or foreign law, rule or
regulation to obtain any consent, authorization or order of, or make any filing
or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement or to
purchase the Shares in accordance with the terms hereof.
 
Section 3.4 Information.  The Investor and its advisors have been furnished with
all materials relating to the business, financial condition, management and
operations of the Company and materials relating to the offer and sale of the
Shares which have been requested by the Investor.  The Investor and its advisors
have been afforded the opportunity to ask questions of representatives of the
Company.  The Investor has sought such accounting, legal and tax advice as it
has considered necessary to make an informed investment decision with respect to
its acquisition of the Shares.  The Investor understands that it (and not the
Company) shall be responsible for its own tax liabilities that may arise as a
result of this investment or the transactions contemplated by this Agreement.
 
Section 3.5 Financial Capability.  The Investor has the financial capability to
perform all of its obligations under this Agreement, including the capability to
purchase the Shares in accordance with the terms hereof.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
Except as set forth in the disclosure schedule delivered by the Company to the
Investor (which is hereby incorporated by reference in, and constitutes an
integral part of, this Agreement) (the “Disclosure Schedule”), the Company
hereby makes the following representations and warranties to the Investor:
 
Section 4.1 Organization, Good Standing and Power.  The Company is duly
continued to, validly existing and in good standing under the laws of Bermuda
and has the requisite corporate power and authority to own, lease and operate
its properties and assets and to conduct its business as it is now being
conducted.  The Company and each Subsidiary is duly qualified as a foreign
corporation to do business and is in good standing in every jurisdiction in the
United States in which the nature of the business conducted or property owned by
it makes
 

 
9

--------------------------------------------------------------------------------

 

such qualification necessary, except for any jurisdiction in which the failure
to be so qualified would not have a Material Adverse Effect.
 
Section 4.2 Authorization, Enforcement.  The Company has the requisite corporate
power and authority to enter into and perform this Agreement and to issue and
sell the Shares in accordance with the terms hereof.  Except for approvals of
the Company’s Board of Directors or a committee thereof as may be required in
connection with any issuance and sale of Shares to the Investor hereunder (which
approvals shall be obtained prior to the delivery of any Fixed Request Notice),
the execution, delivery and performance by the Company of this Agreement and the
consummation by it of the transactions contemplated hereby have been duly and
validly authorized by all necessary corporate action and no further consent or
authorization of the Company or its Board of Directors or shareholders is
required.  This Agreement has been duly executed and delivered by the Company
and constitutes a valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.
 
Section 4.3 Capitalization.  The authorized share capital of the Company and the
shares thereof issued and outstanding are as set forth in the Commission
Documents as of the dates reflected therein.  All of the issued and outstanding
Common Shares have been duly authorized and validly issued, and are fully paid
and nonassessable.  Except as set forth in the Commission Documents, as of the
Effective Date, no Common Shares were entitled to preemptive rights or
registration rights and there were no outstanding options, warrants, scrip,
rights to subscribe to, call or commitments of any character whatsoever relating
to, or securities or rights convertible into or exchangeable for, any share
capital of the Company, other than those issued or granted in the ordinary
course of business and consistent with past practice.  Except as set forth in
the Commission Documents, there were no contracts, commitments, understandings,
or arrangements by which the Company is or may become bound to issue additional
share capital of the Company or options, securities or rights convertible into
or exchangeable for any share capital of the Company.  Except for customary
transfer restrictions contained in agreements entered into by the Company to
sell restricted securities or as set forth in the Commission Documents, as of
the Effective Date, the Company was not a party to, and it had no knowledge of,
any agreement restricting the voting or transfer of any of the share capital of
the Company.  Except as set forth in the Commission Documents, the offer and
sale of all share capital, convertible or exchangeable securities, rights,
warrants or options of the Company issued prior to the Effective Date complied
with all applicable federal and state securities laws, and no shareholder has
any right of rescission or damages or any “put” or similar right with respect
thereto that would have a Material Adverse Effect.  The Company has furnished or
made available to the Investor via the Commission’s Electronic Data Gathering,
Analysis and Retrieval System (“EDGAR”) true and correct copies of the Company’s
Certificate of Continuance as in effect on the Effective Date (the “Charter”),
and the Company’s Bye-laws as in effect on the Effective Date (the “Bye-laws”),
and true and correct copies (redacted as appropriate) of all executed
resolutions of the Company’s Board of Directors (and committees thereof)
relating to the share capital of the Company (and transactions in respect
thereof) since December 31, 2005
 

 
10

--------------------------------------------------------------------------------

 

(except with respect to issuances of share capital of the Company to directors
or employees of the Company as fees or compensation that were duly approved by
the Company’s Board of Directors or a committee thereof).
 
Section 4.4 Issuance of Shares.  The Shares to be issued under this Agreement
have been or will be duly authorized by all necessary corporate action and, when
paid for or issued in accordance with the terms hereof, the Shares shall be
validly issued and outstanding, fully paid and nonassessable, and, when the
Shares have been issued to the Investor, the Investor shall be entitled to all
rights accorded to a holder and beneficial owner of Common Shares.
 
Section 4.5 No Conflicts.  The execution, delivery and performance by the
Company of this Agreement and the consummation by the Company of the
transactions contemplated herein do not and shall not (i) result in a violation
of any provision of the Company’s Charter or Bye-laws, (ii) conflict with,
constitute a default (or an event which, with notice or lapse of time or both,
would become a default) under, or give rise to any rights of termination,
amendment, acceleration or cancellation of, any material agreement, mortgage,
deed of trust, indenture, note, bond, license, lease agreement, instrument or
obligation to which the Company or any of its Significant Subsidiaries is a
party or is bound (including, without limitation, any listing agreement with the
Trading Market), (iii) create or impose a lien, charge or encumbrance on any
property of the Company or any of its Significant Subsidiaries under any
agreement or any commitment to which the Company or any of its Significant
Subsidiaries is a party or under which the Company or any of its Significant
Subsidiaries is bound or under which any of their respective properties or
assets are bound, or (iv) result in a violation of any federal, state, local or
foreign statute, rule, regulation, order, judgment or decree applicable to the
Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries are bound or affected, except, in the case of
clauses (ii), (iii) and (iv), for such conflicts, defaults, terminations,
amendments, acceleration, cancellations, liens, charges, encumbrances and
violations as would not, individually or in the aggregate, have a Material
Adverse Effect.  The Company is not required under federal, state, local or
foreign law, rule or regulation to obtain any consent, authorization or order
of, or make any filing or registration with, any court or governmental agency in
order for it to execute, deliver or perform any of its obligations under this
Agreement, or to issue and sell the Shares to the Investor in accordance with
the terms hereof (other than any filings which may be required to be made by the
Company with the Commission or the Trading Market subsequent to the Effective
Date, including but not limited to a Prospectus Supplement under Sections 1.4
and 5.9 of this Agreement, and any registration statement, prospectus or
prospectus supplement which has been or may be filed pursuant to this
Agreement).
 
Section 4.6 Commission Documents, Financial Statements.  (a)  The Common Shares
are registered pursuant to Section 12(b) or 12(g) of the Exchange Act and,
except as disclosed in the Commission Documents, as of the Effective Date the
Company had timely filed (giving effect to permissible extensions in accordance
with Rule 12b-25 under the Exchange Act) all Commission Documents.  The Company
has delivered or made available to the Investor via EDGAR or otherwise true and
complete copies of the Commission Documents filed with the Commission prior to
the Effective Date (including, without limitation, the 2007 Form 10-K) and has
delivered or made available to the Investor via EDGAR or otherwise true and
complete copies of all of the Commission Documents heretofore incorporated by
reference in the
 

 
11

--------------------------------------------------------------------------------

 

Registration Statement and the Prospectus.  The Company has not provided to the
Investor any information which, according to applicable law, rule or regulation,
should have been disclosed publicly by the Company but which has not been so
disclosed, other than with respect to the transactions contemplated by this
Agreement.  As of its filing date, each Commission Document filed with the
Commission and incorporated by reference in the Registration Statement and the
Prospectus (including, without limitation, the 2007 Form 10-K) complied in all
material respects with the requirements of the Securities Act or the Exchange
Act, as applicable, and other federal, state and local laws, rules and
regulations applicable to it, and, as of its filing date (or, if amended or
superseded by a filing prior to the Effective Date, on the date of such amended
or superseded filing), such Commission Document did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  Each Commission
Document to be filed with the Commission after the Effective Date and
incorporated by reference in the Registration Statement, the Prospectus and any
Prospectus Supplement required to be filed pursuant to Sections 1.4 and 5.9
hereof during the Investment Period (including, without limitation, the Current
Report), when such document becomes effective or is filed with the Commission,
as the case may be, shall comply in all material respects with the requirements
of the Securities Act or the Exchange Act, as applicable, and other federal,
state and local laws, rules and regulations applicable to it, and shall not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
 
(b) The financial statements, together with the related notes and schedules, of
the Company included in the Commission Documents comply as to form in all
material respects with all applicable accounting requirements and the published
rules and regulations of the Commission and all other applicable rules and
regulations with respect thereto.  Such financial statements, together with the
related notes and schedules, have been prepared in accordance with GAAP applied
on a consistent basis during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements), and fairly present in all
material respects the financial condition of the Company and its consolidated
Subsidiaries as of the dates thereof and the results of operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments).
 
(c) The Company has timely filed with the Commission and made available to the
Investor via EDGAR or otherwise all certifications and statements required by
(x) Rule 13a-14 or Rule 15d-14 under the Exchange Act or (y) 18 U.S.C. Section
1350 (Section 906 of the Sarbanes-Oxley Act of 2002 (“SOXA”)) with respect to
all relevant Commission Documents.  The Company is in compliance in all material
respects with the provisions of SOXA applicable to it as of the date
hereof.  The Company maintains disclosure controls and procedures required by
Rule 13a-15 or Rule 15d-15 under the Exchange Act; such controls and procedures
are effective to ensure that all material information concerning the Company and
its Subsidiaries is made known on a timely basis to the individuals responsible
for the timely and accurate preparation of the Company’s Commission filings and
other public disclosure documents.  As
 

 
12

--------------------------------------------------------------------------------

 

used in this Section 4.6(c), the term “file” shall be broadly construed to
include any manner in which a document or information is furnished, supplied or
otherwise made available to the Commission.
 
(d) Ernst & Young LLP, who have expressed their opinions on the audited
financial statements and related schedules included or incorporated by reference
in the Registration Statement and the Base Prospectus are, with respect to the
Company, independent public accountants as required by the Securities Act and is
an independent registered public accounting firm within the meaning of SOXA as
required by the rules of the Public Company Accounting Oversight Board.
 
Section 4.7 Subsidiaries.  The 2007 Form 10-K sets forth each Subsidiary of the
Company as of the Effective Date, showing its jurisdiction of incorporation or
organization, and the Company owns all of the outstanding capital stock or other
ownership interests of each such Subsidiary and does not have any other
Subsidiaries as of the Effective Date.
 
Section 4.8 No Material Adverse Effect.  Since December 31, 2007, the Company
has not experienced or suffered any Material Adverse Effect, and there exists no
current state of facts, condition or event which would have a Material Adverse
Effect, except (i) as disclosed in any Commission Documents filed since December
31, 2007 or (ii) continued losses from operations.
 
Section 4.9 Indebtedness.  The Company’s Quarterly Report on Form 10-Q for its
fiscal quarter ended June 30, 2008 sets forth, as of June 30, 2008, all
outstanding secured and unsecured Indebtedness of the Company or any Subsidiary,
or for which the Company or any Subsidiary has commitments through such
date.  For the purposes of this Agreement, “Indebtedness” shall mean (a) any
liabilities for borrowed money or amounts owed in excess of $10,000,000 (other
than trade accounts payable incurred in the ordinary course of business), (b)
all guaranties, endorsements, indemnities and other contingent obligations in
respect of Indebtedness of others in excess of $10,000,000, whether or not the
same are or should be reflected in the Company’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $10,000,000 due under
leases required to be capitalized in accordance with GAAP.  There is no existing
or continuing default or event of default in respect of any Indebtedness of the
Company or any of its Subsidiaries.
 
Section 4.10 Title To Assets.  Each of the Company and its Subsidiaries has good
and marketable title to all of their respective real and personal property
reflected in the Commission Documents, free of mortgages, pledges, charges,
liens, security interests or other encumbrances, except for those indicated in
the Commission Documents or those that would not have a Material Adverse
Effect.  To the Company’s knowledge, all real property leases of the Company are
valid and subsisting and in full force and effect in all material respects.
 
Section 4.11 Actions Pending.  There is no action, suit, claim, investigation or
proceeding pending, or to the knowledge of the Company threatened in writing,
against the Company or any Subsidiary which questions the validity of this
Agreement or the transactions
 

 
13

--------------------------------------------------------------------------------

 

contemplated hereby or any action taken or to be taken pursuant hereto or
thereto.  Except as set forth in the Commission Documents, there is no action,
suit, claim, investigation or proceeding pending, or to the knowledge of the
Company threatened, against or involving the Company, any Subsidiary or any of
their respective properties or assets, or involving any officers or directors of
the Company or any of its Subsidiaries, including, without limitation, any
securities class action lawsuit or shareholder derivative lawsuit, in each case
which, if determined adversely to the Company, its Subsidiary or any officer or
director of the Company or its Subsidiaries, would have a Material Adverse
Effect.  With respect to each of those certain actions under the caption “Item
3. Legal Proceedings” in the 2007 Form 10-K, there has been no event or change
required to be disclosed in a filing under the Exchange Act that has not been so
disclosed.
 
Section 4.12 Compliance With Law.  The business of the Company and the
Subsidiaries has been and is presently being conducted in compliance with all
applicable federal, state, local and foreign governmental laws, rules,
regulations and ordinances, except as set forth in the Commission Documents and
except for such non-compliance which, individually or in the aggregate, would
not have a Material Adverse Effect.
 
Section 4.13 Certain Fees.  Except for the placement fee payable by the Company
to Reedland Capital Partners, an Institutional Division of Financial West Group,
Member FINRA/SIPC (“Reedland”), which shall be set forth in a separate
engagement letter between the Company and Reedland (a true and complete fully
executed copy of which has heretofore been provided to the Investor), no
brokers, finders or financial advisory fees or commissions shall be payable by
the Company or any Subsidiary (or any of their respective affiliates) with
respect to the transactions contemplated by this Agreement.
 
Section 4.14 Operation of Business.  (a)  The Company or one or more of its
Subsidiaries possesses such permits, licenses, approvals, consents and other
authorizations (including licenses, accreditation and other similar
documentation or approvals of any local health departments) (collectively,
“Governmental Licenses”) issued by the appropriate federal, state, local or
foreign regulatory agencies or bodies, including, without limitation, the United
States Food and Drug Administration (“FDA”), necessary to conduct the business
now operated by it, except where the failure to possess such Governmental
Licenses, individually or in the aggregate, would not have a Material Adverse
Effect.  The Company and its Subsidiaries are in compliance with the terms and
conditions of all such Governmental Licenses and all applicable FDA rules and
regulations, guidelines and policies, and all applicable rules and regulations,
guidelines and policies of any governmental authority exercising authority
comparable to that of the FDA (including any non-governmental authority whose
approval or authorization is required under foreign law comparable to that
administered by the FDA), except where the failure to so comply, individually or
in the aggregate, would not have a Material Adverse Effect.  All of the
Governmental Licenses are valid and in full force and effect, except where the
invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect, individually or in the aggregate, would
not have a Material Adverse Effect.  As to each product that is subject to FDA
regulation or similar legal provisions in any foreign jurisdiction that is
developed, manufactured, tested, packaged, labeled, marketed, sold, distributed
and/or commercialized by the Company or any of its Subsidiaries, each such
product is being developed, manufactured, tested, packaged, labeled, marketed,
sold, distributed and/or commercialized in compliance with all applicable
requirements of the FDA (and any non-
 

 
14

--------------------------------------------------------------------------------

 

governmental authority whose approval or authorization is required under foreign
law comparable to that administered by the FDA), including, but not limited to,
those relating to investigational use, investigational device exemption,
premarket notification, premarket approval, good clinical practices, good
manufacturing practices, record keeping, filing of reports, and patient privacy
and medical record security, except where such non-compliance, individually or
in the aggregate, would not have a Material Adverse Effect.  As to each product
or product candidate of the Company or any of its Subsidiaries subject to FDA
regulation or similar legal provision in any foreign jurisdiction, all
manufacturing facilities of the Company and its Subsidiaries are operated in
compliance with the FDA’s Quality System Regulation requirements at 21 C.F.R.
Part 820, as applicable, except where such non-compliance, individually or in
the aggregate, would not have a Material Adverse Effect.  Except as set forth in
the Commission Documents or the Registration Statement, neither the Company nor
any of its Subsidiaries has received any notice of proceedings relating to the
revocation or modification of any such Governmental Licenses or relating to a
potential violation of, failure to comply with, or request to produce additional
information under, any FDA rules and regulations, guidelines or policies which,
if the subject of any unfavorable decision, ruling or finding, individually or
in the aggregate, would have a Material Adverse Effect.  Except as set forth in
the Commission Documents or the Registration Statement, neither the Company nor
any of its Subsidiaries has received any correspondence, notice or request from
the FDA, including, without limitation, notice that any one or more products or
product candidates of the Company or any of its Subsidiaries failed to receive
approval from the FDA for use for any one or more indications, and neither the
Company nor any of its Subsidiaries knows of any basis therefor.  This Section
4.14 does not relate to environmental matters, such items being the subject of
Section 4.15.
 
(b) The Company or one or more of its Subsidiaries owns or possesses adequate
patents, patent rights, licenses, inventions, copyrights, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names, trade dress, logos, copyrights and other intellectual property,
including, without limitation, all of the intellectual property described in the
Commission Documents as being owned or licensed by the Company (collectively,
“Intellectual Property”), necessary to carry on the business now operated by
it.  Except as set forth in the Commission Documents or on Schedule 4.14(b)
hereto, there are no actions, suits or judicial proceedings pending, or to the
Company’s knowledge threatened, relating to patents or proprietary information
to which the Company or any of its Subsidiaries is a party or of which any
property of the Company or any of its Subsidiaries is subject, and neither the
Company nor any of its Subsidiaries has received any notice or is otherwise
aware of any infringement of or conflict with asserted rights of others with
respect to any Intellectual Property or of any facts or circumstances which
could render any Intellectual Property invalid or inadequate to protect the
interest of the Company and its Subsidiaries therein, and which infringement or
conflict (if the subject of any unfavorable decision, ruling or finding) or
invalidity or inadequacy, individually or in the aggregate, would have a
Material Adverse Effect.
 
(c) All pre-clinical and clinical trials conducted by, or on behalf of, the
Company or any of its Subsidiaries, or in which the Company or any of its
Subsidiaries has participated that are described in the Registration Statement
or the Commission Documents, or the results of which are referred to in the
Registration Statement or the Commission Documents,
 

 
15

--------------------------------------------------------------------------------

 

if any, are the only pre-clinical and clinical trials currently being conducted
by or on behalf of the Company and its Subsidiaries.  To the Company’s
knowledge, all such pre-clinical and clinical trials conducted, supervised or
monitored by, or on behalf of, the Company or any of its Subsidiaries have been
conducted in compliance with all applicable federal, state, local and foreign
laws, and the regulations and requirements of any applicable governmental
entity, including, but not limited to, FDA good clinical practice and good
laboratory practice requirements.  Except as set forth in the Registration
Statement or the Commission Documents or as would not be likely to result in a
Material Adverse Effect, neither the Company nor any of its Subsidiaries has
received any notices or correspondence from the FDA or any other governmental
agency requiring the termination, suspension, delay or modification of any
pre-clinical or clinical trials conducted by, or on behalf of, the Company or
any of its Subsidiaries or in which the Company or any of its Subsidiaries has
participated that are described in the Registration Statement or the Commission
Documents, if any, or the results of which are referred to in the Registration
Statement or the Commission Documents.  To the Company’s knowledge, all
pre-clinical and clinical trials previously conducted by, or on behalf of, the
Company or any of its Subsidiaries while conducted by or on behalf of the
Company or any of its Subsidiaries, were conducted in compliance with all
applicable federal, state, local and foreign laws, and the regulations and
requirements of any applicable governmental entity, including, but not limited
to, FDA good clinical practice and good laboratory practice requirements.
 
Section 4.15 Environmental Compliance.  Except as disclosed in the Commission
Documents, the Company and each of its Subsidiaries have obtained all material
approvals, authorization, certificates, consents, licenses, orders and permits
or other similar authorizations of all governmental authorities, or from any
other person, that are required under any Environmental Laws, except for any
approvals, authorization, certificates, consents, licenses, orders and permits
or other similar authorizations the failure of which to obtain does not or would
not have a Material Adverse Effect.  “Environmental Laws” shall mean all
applicable laws relating to the protection of the environment including, without
limitation, all requirements pertaining to reporting, licensing, permitting,
controlling, investigating or remediating emissions, discharges, releases or
threatened releases of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, materials or wastes, whether solid, liquid or
gaseous in nature, into the air, surface water, groundwater or land, or relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature.  Except for such instances as would not, individually or in
the aggregate, have a Material Adverse Effect, to the Company’s knowledge, there
are no past or present events, conditions, circumstances, incidents, actions or
omissions relating to or in any way affecting the Company or its Subsidiaries
that violate or could reasonably be expected to violate any Environmental Law
after the Effective Date or that could reasonably be expected to give rise to
any environmental liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law, or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including without limitation underground
storage tanks), disposal, transport or handling, or the emission, discharge,
release or threatened release of any hazardous substance.
 

 
16

--------------------------------------------------------------------------------

 



 
Section 4.16 Material Agreements.  Except as set forth in the Commission
Documents, neither the Company nor any Subsidiary of the Company is a party to
any written or oral contract, instrument, agreement commitment, obligation, plan
or arrangement, a copy of which would be required to be filed with the
Commission as an exhibit to an annual report on Form 10-K (collectively,
“Material Agreements”).  Except as set forth in the Commission Documents, the
Company and each of its Subsidiaries have performed in all material respects all
the obligations required to be performed by them under the Material Agreements,
have received no notice of default or an event of default by the Company or any
of its Subsidiaries thereunder and are not aware of any basis for the assertion
thereof, and neither the Company or any of its Subsidiaries nor, to the
knowledge of the Company, any other contracting party thereto are in default
under any Material Agreement now in effect, the result of which would have a
Material Adverse Effect.  Except as set forth in the Commission Documents, each
of the Material Agreements is in full force and effect, and constitutes a legal,
valid and binding obligation enforceable in accordance with its terms against
the Company and/or any of its Subsidiaries and, to the knowledge of the Company,
each other contracting party thereto, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.
 
Section 4.17 Transactions With Affiliates.  Except as set forth in the
Commission Documents, there are no loans, leases, agreements, contracts, royalty
agreements, management contracts, service arrangements or other continuing
transactions exceeding $120,000 between (a) the Company or any Subsidiary, on
the one hand, and (b) any person or entity who would be covered by Item 404(a)
of Regulation S-K, on the other hand.  Except as disclosed in the Commission
Documents, there are no outstanding amounts payable to or receivable from, or
advances by the Company or any of its Subsidiaries to, and neither the Company
nor any of its Subsidiaries is otherwise a creditor of or debtor to, any
beneficial owner of more than 5% of the outstanding Common Shares, or any
director, employee or affiliate of the Company or any of its Subsidiaries, other
than (i) reimbursement for reasonable expenses incurred on behalf of the Company
or any of its Subsidiaries or (ii) as part of the normal and customary terms of
such persons’ employment or service as a director with the Company or any of its
Subsidiaries.
 
Section 4.18 Securities Act; NASD Conduct Rules.  The Company has complied with
all applicable federal and state securities laws in connection with the offer,
issuance and sale of the Shares hereunder.
 
(i) The Company has prepared and filed with the Commission in accordance with
the provisions of the Securities Act the Registration Statement, including a
base prospectus relating to the Shares.  The Registration Statement was declared
effective by order of the Commission on May 29, 2008.  As of the date hereof, no
stop order suspending the effectiveness of the Registration Statement has been
issued by the Commission or is continuing in effect under the Securities Act and
no proceedings therefor are pending before or, to the Company’s knowledge,
threatened by the Commission.  No order preventing or suspending the use of the
Prospectus or any Permitted Free Writing Prospectus has been issued by the
Commission.
 

 
17

--------------------------------------------------------------------------------

 



 
(ii) The Company meets the requirements for the use of Form S-3 under the
Securities Act.  The Commission has not notified the Company of any objection to
the use of the form of the Registration Statement.  The Registration Statement
complied in all material respects on the date on which it was declared effective
by the Commission and on the Effective Date of this Agreement, and will comply
in all material respects on each applicable Fixed Request Exercise Date and on
each applicable Settlement Date, with the requirements of the Securities Act and
the Registration Statement (including the documents incorporated by reference
therein) did not on the date it was declared effective by the Commission and on
the Effective Date of this Agreement and shall not on each applicable Fixed
Request Exercise Date and on each applicable Settlement Date contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading;
provided that this representation and warranty does not apply to statements in
or omissions from the Registration Statement made in reliance upon and in
conformity with information relating to the Investor furnished to the Company in
writing by or on behalf of the Investor expressly for use therein. The
Registration Statement, as of the Effective Date, meets the requirements set
forth in Rule 415(a)(1)(x) under the Securities Act.  The Base Prospectus
complied in all material respects on its date, and will comply in all material
respects on each applicable Fixed Request Exercise Date and, when taken together
with the applicable Prospectus Supplement and any applicable Permitted Free
Writing Prospectus, on each applicable Settlement Date, with the requirements of
the Securities Act and did not on its date and on the Effective Date and shall
not on each applicable Fixed Request Exercise Date and, when taken together with
the applicable Prospectus Supplement and any applicable Permitted Free Writing
Prospectus, on each applicable Settlement Date contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that this representation
and warranty does not apply to statements in or omissions from the Base
Prospectus made in reliance upon and in conformity with information relating to
the Investor furnished to the Company in writing by or on behalf of the Investor
expressly for use therein.
 
(iii) In accordance with NASD Conduct Rule 2710(b)(7)(C)(i) of the FINRA
Financial Industry Regulatory Authority (the “FINRA”), the offering of the
Shares pursuant to this Agreement has been registered with the Commission on
Form S-3 under the Securities Act pursuant to the standards for Form S-3 in
effect prior to October 21, 1992, and the Shares are being offered pursuant to
Rule 415 promulgated under the Securities Act.
 
(iv) Each Prospectus Supplement required to be filed pursuant to Sections 1.4
and 5.9 hereof, when taken together with the Base Prospectus and any applicable
Permitted Free Writing Prospectus, on its date and on the applicable Settlement
Date, shall comply in all material respects with the provisions of the
Securities Act and shall not on its date and on the applicable Settlement Date
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they are made, not misleading, except
that this representation and warranty does not apply to statements in or
omissions from any Prospectus Supplement made in reliance upon and in conformity
with information relating to the Investor furnished to the Company in writing by
or on behalf of the Investor expressly for use therein.
 

 
18

--------------------------------------------------------------------------------

 



 
(v) At the earliest time after the filing of the Registration Statement that the
Company or another offering participant made a bona fide offer (within the
meaning of Rule 164(h)(2) under the Securities Act) relating to the Shares, the
Company was not and is not an Ineligible Issuer (as defined in Rule 405 under
the Securities Act).  Each Permitted Free Writing Prospectus (a) shall conform
in all material respects to the requirements of the Securities Act on the date
of its first use, (b) when considered together with the Prospectus on each
applicable Fixed Request Exercise Date and on each applicable Settlement Date,
shall not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they are made, not
misleading, and (c) shall not include any information that conflicts with the
information contained in the Registration Statement, including any document
incorporated by reference therein and any Prospectus Supplement deemed to be a
part thereof that has not been superseded or modified.  The immediately
preceding sentence does not apply to statements in or omissions from any
Permitted Free Writing Prospectus made in reliance upon and in conformity with
information relating to the Investor furnished to the Company in writing by or
on behalf of the Investor expressly for use therein.
 
(vi) Prior to the Effective Date, the Company has not distributed any offering
material in connection with the offering and sale of the Shares.  From and after
the Effective Date and prior to the completion of the distribution of the
Shares, the Company shall not distribute any offering material in connection
with the offering and sale of the Shares, other than the Registration Statement,
the Base Prospectus as supplemented by any Prospectus Supplement or a Permitted
Free Writing Prospectus.
 
Section 4.19 Employees.  As of the Effective Date, neither the Company nor any
Subsidiary of the Company has any collective bargaining arrangements or
agreements covering any of its employees, except as set forth in the Commission
Documents.  As of the Effective Date, except as disclosed in the Registration
Statement or the Commission Documents, no officer, consultant or key employee of
the Company or any Subsidiary whose termination, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect, has
terminated or, to the knowledge of the Company, has any present intention of
terminating his or her employment or engagement with the Company or any
Subsidiary.
 
Section 4.20 Use of Proceeds
 
.  The proceeds from the sale of the Shares shall be used by the Company and its
Subsidiaries as set forth in the Base Prospectus and any Prospectus Supplement
filed pursuant to Sections 1.4 and 5.9.
 
Section 4.21 Investment Company Act Status
 
.  The Company is not, and as a result of the consummation of the transactions
contemplated by this Agreement and the application of the proceeds from the sale
of the Shares as set forth in the Base Prospectus and any Prospectus Supplement
shall not be, an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
 
Section 4.22 ERISA.  Except as would not be likely to result in a Material
Adverse Effect, (i) no liability to the Pension Benefit Guaranty Corporation has
been incurred with respect to any Plan by the Company or any of its
Subsidiaries, (ii) no “prohibited transaction” (as defined in Section 406 of
ERISA or Section 4975 of the Code) or “accumulated funding
 

 
19

--------------------------------------------------------------------------------

 

deficiency” (as defined in Section 203 of ERISA) or any of the events set forth
in Section 4043(b) of ERISA has occurred with respect to any Plan, and the
execution and delivery of this Agreement and the issuance and sale of the Shares
hereunder shall not result in any of the foregoing events and (iii) each Plan is
in compliance in all material respects with applicable law, including ERISA and
the Code; the Company has not incurred and does not expect to incur liability
under Title IV of ERISA with respect to the termination of, or withdrawal from,
any Plan; and each Plan for which the Company would have any liability that is
intended to be qualified under Section 401(a) of the Code is so qualified in all
material respects and nothing has occurred, whether by action or failure to act,
which would cause the loss of such qualifications.  As used in this Section
4.22, the term “Plan” shall mean an “employee pension benefit plan” (as defined
in Section 3 of ERISA) which is or has been established or maintained, or to
which contributions are or have been made, by the Company or any Subsidiary or
by any trade or business, whether or not incorporated, which, together with the
Company or any Subsidiary, is under common control, as described in
Section 414(b) or (c) of the Code.
 
Section 4.23 Taxes.  Except as would not be likely to result in a Material
Adverse Effect, the Company (i) has filed all necessary federal, state and
foreign income and franchise tax returns or has duly requested extensions
thereof, (ii) has paid all federal, state, local and foreign taxes due and
payable for which it is liable, except to the extent that any such taxes are
being contested in good faith and by appropriate proceedings and (iii) does not
have any tax deficiency or claims outstanding or assessed or, to the Company’s
knowledge, proposed against it.
 
Section 4.24 Insurance.  The Company carries, or is covered by, insurance in
such amounts and covering such risks as is adequate for the conduct of its and
its Subsidiaries’ businesses and the value of their respective properties and as
is customary for companies engaged in similar businesses in similar industries.
 
Section 4.25 Acknowledgement Regarding Investor’s Purchase of Shares.  The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereunder. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereunder, and any advice given by the Investor or any of its
representatives or agents in connection with this Agreement and the transactions
contemplated hereunder is merely incidental to the Investor’s purchase of the
Shares.
 
ARTICLE V
COVENANTS
 
The Company covenants with the Investor, and the Investor covenants with the
Company, as follows, which covenants of one party are for the benefit of the
other party, during the Investment Period:
 
Section 5.1 Securities Compliance.  The Company shall notify the Commission and
the Trading Market, as applicable, in accordance with their respective rules and
regulations, of the transactions contemplated by this Agreement, and shall take
all necessary action, undertake
 

 
20

--------------------------------------------------------------------------------

 

all proceedings and obtain all registrations, permits, consents and approvals
for the legal and valid issuance of the Shares to the Investor in accordance
with the terms of this Agreement.
 
Section 5.2 Registration and Listing.  The Company shall take all action
necessary to cause the Common Shares to continue to be registered as a class of
securities under Sections 12(b) or 12(g) of the Exchange Act, shall comply with
its reporting and filing obligations under the Exchange Act, and shall not take
any action or file any document (whether or not permitted by the Securities Act)
to terminate or suspend such registration or to terminate or suspend its
reporting and filing obligations under the Exchange Act or Securities Act,
except as permitted herein. The Company shall take all action necessary to
continue the listing and trading of its Common Shares and the listing of the
Shares purchased by Investor hereunder on the Trading Market, and shall comply
with the Company’s reporting, filing and other obligations under the bylaws,
listed securities maintenance standards and other rules of the Trading Market.
 
Section 5.3 Compliance with Laws.
 
(i) The Company shall comply, and cause each Subsidiary to comply, (a) with all
laws, rules, regulations and orders applicable to the business and operations of
the Company and its Subsidiaries except as would not have a Material Adverse
Effect and (b) with all applicable provisions of the Securities Act, the
Exchange Act and the listing standards of the Trading Market.  Without limiting
the generality of the foregoing, neither the Company nor any of its officers,
directors or affiliates has taken or will take, directly or indirectly, any
action designed or intended to stabilize or manipulate the price of any security
of the Company, or which caused or resulted in, or which would in the future
reasonably be expected to cause or result in, stabilization or manipulation of
the price of any security of the Company.
 
(ii) The Investor shall comply with all laws, rules, regulations and orders
applicable to the performance by it of its obligations under this Agreement and
its investment in the Shares, except as would not, individually or in the
aggregate, prohibit or otherwise interfere with the ability of the Investor to
enter into and perform its obligations under this Agreement in any material
respect. Without limiting the foregoing, the Investor shall comply with all
applicable provisions of the Securities Act and the Exchange Act.
 
Section 5.4 Keeping of Records and Books of Account; Foreign Corrupt Practices
Act.
 
(i) The Company shall keep and cause each Subsidiary to keep adequate records
and books of account, in which complete entries shall be made in accordance with
GAAP consistently applied, reflecting all financial transactions of the Company
and its Subsidiaries, and in which, for each fiscal year, all proper reserves
for depreciation, depletion, obsolescence, amortization, taxes, bad debts and
other purposes in connection with its business shall be made.  The Company shall
maintain a system of internal accounting controls that (a) pertain to the
maintenance of records that in reasonable detail accurately and fairly reflect
the transactions and dispositions of the assets of the Company; (b) provide
reasonable assurance that transactions are recorded as necessary to permit
preparation of financial statements in accordance with generally accepted
accounting principles, and that receipts and expenditures of the Company are
being made only in accordance with authorizations of management and directors of
 

 
21

--------------------------------------------------------------------------------

 

the Company; and (c) provide reasonable assurance regarding prevention or timely
detection of unauthorized acquisition, use or disposition of the Company’s
assets that could have a material effect on the Company’s financial statements.
 
(ii) Neither the Company, nor any of its Subsidiaries, nor to the knowledge of
the Company, any of their respective directors, officers, agents, employees or
any other persons acting on their behalf shall, in connection with the operation
of the Company’s and its Subsidiaries’ respective businesses, (a) use any
corporate funds for unlawful contributions, payments, gifts or entertainment or
to make any unlawful expenditures relating to political activity to government
officials, candidates or members of political parties or organizations, (b) pay,
accept or receive any unlawful contributions, payments, expenditures or gifts,
or (c) violate or operate in noncompliance with any export restrictions,
anti-boycott regulations, embargo regulations or other applicable domestic or
foreign laws and regulations.
 
(iii) Subject to the requirements of Section 5.12 of this Agreement, from time
to time from and after the period beginning with the third Trading Day
immediately preceding each Fixed Request Exercise Date through and including the
applicable Settlement Date, the Company shall make available for inspection and
review by the Investor, customary documentation allowing the Investor and/or its
appointed counsel or advisors to conduct due diligence.
 
Section 5.5 Limitations on Holdings and Issuances.  At no time during the term
of this Agreement shall the Investor directly or indirectly own more than 9.9%
of the then issued and outstanding Common Shares. The Company shall not be
obligated to issue and the Investor shall not be obligated to purchase any
Common Shares which would result in the issuance under this Agreement to the
Investor at any time of Shares which, when aggregated with all other Common
Shares then owned beneficially by the Investor, would result in the beneficial
ownership by the Investor of more than 9.9% of the then issued and outstanding
Common Shares.
 
Section 5.6 Other Agreements and Other Financings.
 
(i) The Company shall not enter into, announce or recommend to its shareholders
any agreement, plan, arrangement or transaction in or of which the terms thereof
would restrict, materially delay, conflict with or impair the ability or right
of the Company or any Subsidiary to perform its obligations under this
Agreement, including, without limitation, the obligation of the Company to
deliver Shares to the Investor in respect of a Fixed Request or Optional Amount
on the applicable Settlement Date.
 
(ii) The Company shall notify the Investor, within 48 hours, if it enters into
any agreement, plan, arrangement or transaction with a third party, the
principal purpose of which is to obtain during a Pricing Period an Other
Financing not constituting an Acceptable Financing (an “Other Financing
Notice”); provided, however, that the Company shall notify the Investor as soon
as reasonably practicable but in no event later than 24 hours (an “Integration
Notice”) if it enters into any agreement, plan, arrangement or transaction with
a third party, the principal purpose of which is to obtain at any time during
the Investment Period an Other Financing that may be aggregated with the
transactions contemplated by this Agreement for
 

 
22

--------------------------------------------------------------------------------

 

purposes of determining whether approval of the Company’s shareholders is
required under any bylaw, listed securities maintenance standards or other rules
of the Trading Market and, if required under applicable law, including, without
limitation, Regulation FD promulgated by the Commission, or under the applicable
rules and regulations of the Trading Market, the Company shall publicly disclose
such information in accordance with Regulation FD and the applicable rules and
regulations of the Trading Market. For purposes of this Section 5.6(ii), any
press release issued by, or Commission Document filed by, the Company shall
constitute sufficient notice, provided that it is issued or filed, as the case
may be, within the time requirements set forth in the first sentence of this
Section 5.6(ii) for an Other Financing Notice or an Integration Notice, as
applicable.  During any Pricing Period in which the Company is required to
provide an Other Financing Notice pursuant to the first sentence of this Section
5.6(ii), the Investor shall (i) have the option to purchase the Shares subject
to the Fixed Request at (x) the price therefor in accordance with the terms of
this Agreement or (y) the third party’s per share purchase price in connection
with the Other Financing, net of such third party’s discounts, Warrant Value and
fees, or (ii) the Investor may elect to not purchase any Shares subject to the
Fixed Request for that Pricing Period. An “Other Financing” shall mean (x) the
issuance of Common Shares for a purchase price less than, or the issuance of
securities convertible into or exchangeable for Common Shares at an exercise or
conversion price (as the case may be) less than, the then Current Market Price
of the Common Shares (in each case, after all fees, discounts, Warrant Value and
commissions associated with the transaction) (a “Below Market Offering”); (y)
the implementation by the Company of any mechanism in respect of any securities
convertible into or exchangeable for Common Shares for the reset of the purchase
price of the Common Shares to below the then Current Market Price of the Common
Shares (including, without limitation, any antidilution or similar adjustment
provisions in respect of any Company securities, but specifically excluding
customary adjustments for stock splits, stock dividends, stock combinations and
similar events); or (z) the issuance of options, warrants or similar rights of
subscription in each case not constituting an Acceptable Financing. “Acceptable
Financing” shall mean the issuance by the Company of: (1) Common Shares or
securities convertible into or exchangeable for Common Shares other than in
connection with a Below Market Offering; (2) Common Shares or securities
convertible into or exchangeable for Common Shares in connection with awards
under the Company’s benefit and equity plans and arrangements or shareholder
rights plan and the issuance of Common Shares upon the conversion, exercise or
exchange thereof; (3) Common Shares issuable upon the conversion or exchange of
equity awards or convertible or exchangeable securities outstanding as of the
Effective Date; (4) Common Shares or securities convertible into or exchangeable
for Common Shares or similar rights to subscribe for the purchase of shares of
Common Shares in connection with technology sharing, licensing, research and
joint development agreements (or amendments thereto) with third parties, and the
issuance of Common Shares upon the conversion, exercise or exchange thereof; and
(5) Common Shares and/or warrants or similar rights to subscribe for the
purchase of Common Shares issued in connection with equipment financings and/or
real property leases (or amendments thereto) and the issuance of Common Shares
upon the exercise thereof.
 
Section 5.7 Stop Orders.  The Company shall advise the Investor as soon as
reasonably practicable, but in no event later than 24 hours, and shall confirm
such advice in writing: (i) of the Company’s receipt of notice of any request by
the Commission for amendment of or a supplement to the Registration Statement,
the Prospectus, any Permitted Free Writing
 

 
23

--------------------------------------------------------------------------------

 
 
Prospectus or for any additional information; (ii) of the Company’s receipt of
notice of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or prohibiting or suspending the use
of the Prospectus or any Prospectus Supplement, or of the suspension of
qualification of the Shares for offering or sale in any jurisdiction, or the
initiation or contemplated initiation of any proceeding for such purpose; and
(iii) of the Company becoming aware of the happening of any event, which makes
any statement of a material fact made in the Registration Statement, the
Prospectus or any Permitted Free Writing Prospectus untrue or which requires the
making of any additions to or changes to the statements then made in the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus
in order to state a material fact required by the Securities Act to be stated
therein or necessary in order to make the statements then made therein (in the
case of the Prospectus, in light of the circumstances under which they were
made) not misleading, or of the necessity to amend the Registration Statement or
supplement the Prospectus or any Permitted Free Writing Prospectus to comply
with the Securities Act or any other law. The Company shall not be required to
disclose to the Investor the substance or specific reasons of any of the events
set forth in clauses (i) through (iii) of the immediately preceding sentence,
but rather, shall only be required to disclose that the event has occurred.  The
Company shall not issue any Fixed Request during the continuation of any of the
foregoing events. If at any time the Commission shall issue any stop order
suspending the effectiveness of the Registration Statement or prohibiting or
suspending the use of the Prospectus or any Prospectus Supplement, the Company
shall use commercially reasonable efforts to obtain the withdrawal of such order
at the earliest possible time.
 
Section 5.8 Amendments to the Registration Statement; Prospectus Supplements;
Free Writing Prospectuses.
 
(i)           Except as provided in this Agreement and other than periodic
reports required to be filed pursuant to the Exchange Act, the Company shall not
file with the Commission any amendment to the Registration Statement that
relates to the Investor, the Agreement or the transactions contemplated hereby
or file with the Commission any Prospectus Supplement that relates to the
Investor, this Agreement or the transactions contemplated hereby with respect to
which (a) the Investor shall not previously have been advised, (b) the Company
shall not have given due consideration to any comments thereon received from the
Investor or its counsel, or (c) the Investor shall reasonably object after being
so advised, unless the Company has determined that it is necessary to amend the
Registration Statement or make any supplement to the Prospectus to comply with
the Securities Act or any other applicable law or regulation, in which case the
Company shall immediately so inform the Investor, the Investor shall be provided
with a reasonable opportunity to review and comment upon any disclosure relating
to the Investor and the Company shall expeditiously furnish to the Investor an
electronic copy thereof. In addition, for so long as, in the reasonable opinion
of counsel for the Investor, the Prospectus (or in lieu thereof, the notice
referred to in Rule 173(a) under the Securities Act) is required to be delivered
in connection with any purchase of Shares by the Investor, the Company shall not
file any Prospectus Supplement with respect to the Shares without delivering or
making available a copy of such Prospectus Supplement, together with the Base
Prospectus, to the Investor promptly.
 
(ii)           The Company agrees that it has not made and, unless it obtains
the prior written consent of the Investor, it will not make an offer relating to
the Shares that would
 

 
24

--------------------------------------------------------------------------------

 

constitute an Issuer Free Writing Prospectus or that would otherwise constitute
a Free Writing Prospectus required to be filed by the Company or the Investor
with the Commission or retained by the Company or the Investor under Rule 433
under the Securities Act.  The Investor agrees that it has not made and, unless
it obtains the prior written consent of the Company, it will not make an offer
relating to the Shares that would constitute a Free Writing Prospectus required
to be filed by the Company with the Commission or retained by the Company under
Rule 433 under the Securities Act.  Any such Issuer Free Writing Prospectus or
other Free Writing Prospectus consented to by the Investor or the Company is
referred to in this Agreement as a “Permitted Free Writing Prospectus.”  The
Company agrees that (x) it has treated and will treat, as the case may be, each
Permitted Free Writing Prospectus as an Issuer Free Writing Prospectus and (y)
it has complied and will comply, as the case may be, with the requirements of
Rules 164 and 433 under the Securities Act applicable to any Permitted Free
Writing Prospectus, including in respect of timely filing with the Commission,
legending and record keeping.
 
Section 5.9 Prospectus Delivery.  The Company shall file with (i) the Commission
pursuant to Rule 424(b) under the Securities Act and (ii) if applicable, the
Registrar of Companies in Bermuda a Prospectus Supplement on the first Trading
Day immediately following the last Trading Day of each Pricing Period.  The
Company shall provide the Investor a reasonable opportunity to comment on a
draft of each such Prospectus Supplement and any Issuer Free Writing Prospectus,
shall give due consideration to all such comments and, subject to the provisions
of Section 5.8 hereof, shall deliver or make available to the Investor, without
charge, an electronic copy of each form of Prospectus Supplement, together with
the Base Prospectus, and any Permitted Free Writing Prospectus on each
applicable Settlement Date.  The Company consents to the use of the Prospectus
(and of any Prospectus Supplement thereto) in accordance with the provisions of
the Securities Act and with the securities or “blue sky” laws of the
jurisdictions in which the Shares may be sold by the Investor, in connection
with the offering and sale of the Shares and for such period of time thereafter
as the Prospectus (or in lieu thereof, the notice referred to in Rule 173(a)
under the Securities Act) is required by the Securities Act to be delivered in
connection with sales of the Shares. If during such period of time any event
shall occur that in the judgment of the Company and its counsel is required to
be set forth in the Registration Statement or the Prospectus or any Permitted
Free Writing Prospectus or should be set forth therein in order to make the
statements made therein (in the case of the Prospectus, in light of the
circumstances under which they were made) not misleading, or if it is necessary
to amend the Registration Statement or supplement or amend the Prospectus or any
Permitted Free Writing Prospectus to comply with the Securities Act or any other
applicable law or regulation, the Company shall forthwith prepare and, subject
to Section 5.8 above, file with the Commission an appropriate amendment to the
Registration Statement or Prospectus Supplement to the Prospectus (or supplement
to the Permitted Free Writing Prospectus) and shall expeditiously furnish or
make available to the Investor an electronic copy thereof.
 
Section 5.10 Selling Restrictions.
 
(i) The Investor covenants that from and after the date hereof through and
including the 90th day next following the termination of this Agreement (the
“Restricted Period”), neither the Investor nor any of its affiliates (within the
meaning of the Exchange Act) nor any entity managed or controlled by the
Investor shall, directly or indirectly, sell any securities of the Company,
except the Shares that it owns or has the right to purchase as provided
 

 
25

--------------------------------------------------------------------------------

 

in a Fixed Request Notice.  During the Restricted Period, neither the Investor
or any of its affiliates nor any entity managed or controlled by the Investor
shall sell any Common Shares of the Company it does not “own” or have the
unconditional right to receive under the terms of this Agreement (within the
meaning of Rule 200 of Regulation SHO promulgated by the Commission under the
Exchange Act), including Shares in any account of the Investor or in any account
directly or indirectly managed or controlled by the Investor or any of its
affiliates or any entity managed or controlled by the Investor.  Without
limiting the generality of the foregoing, prior to and during the Restricted
Period, neither the Investor nor any of its affiliates nor any entity managed or
controlled by the Investor or any of its affiliates shall enter into a short
position with respect to Common Shares of the Company, including in any account
of the Investor’s or in any account directly or indirectly managed or controlled
by the Investor or any of its Affiliates or any entity managed or controlled by
the Investor, except that the Investor may sell Shares that it is obligated to
purchase under a pending Fixed Request Notice but has not yet taken possession
of so long as the Investor (or the Broker-Dealer, as applicable) covers any such
sales with the Shares purchased pursuant to such Fixed Request Notice; provided,
however, that the Investor (or the Broker-Dealer, as applicable) shall not be
required to cover any such sales with the Shares purchased pursuant to such
Fixed Request Notice if (a) the Fixed Request is terminated by mutual agreement
of the Company and the Investor and, as a result of such termination, no Shares
are delivered to the Investor under this Agreement or (b) the Company otherwise
fails to deliver such Shares to the Investor on the applicable Settlement Date
upon the terms and subject to the provisions of this Agreement.  Prior to and
during the Restricted Period, the Investor shall not grant any option to
purchase or acquire any right to dispose or otherwise dispose for value of any
Common Shares or any securities convertible into or exercisable or exchangeable
for, or warrants to purchase, any Common Shares, or enter into any swap, hedge
or other agreement that transfers, in whole or in part, the economic risk of
ownership of the Common Shares, except for such sales expressly permitted by
this Section 5.10(i).
 
(ii) In addition to the foregoing, in connection with any sale of the Company’s
securities (including any sale permitted by paragraph (i) above), the Investor
shall comply in all respects with all applicable laws, rules, regulations and
orders, including, without limitation, the requirements of the Securities Act
and the Exchange Act.
 
Section 5.11 Effective Registration Statement.  During the Investment Period,
the Company shall use its reasonable best efforts to maintain the continuous
effectiveness of the Registration Statement under the Securities Act.
 
Section 5.12 Non-Public Information.  Neither the Company nor any of its
directors, officers or agents shall disclose any material non-public information
about the Company to the Investor, unless a public announcement thereof is made
by the Company in the manner contemplated by Regulation FD.
 
Section 5.13 Broker/Dealer.  The Investor shall use one or more broker-dealers
to effectuate all sales, if any, of the Shares that it may purchase from the
Company pursuant to this Agreement which (or whom) shall be unaffiliated with
the Investor and not then currently engaged or used by the Company
(collectively, the “Broker-Dealer”).  The Investor shall provide the Company
with all information regarding the Broker-Dealer reasonably requested by the
 

 
26

--------------------------------------------------------------------------------

 

Company.  The Investor shall be solely responsible for all fees and commissions
of the Broker-Dealer.
 
Section 5.14 Disclosure Schedule.
 
(i)           During the Investment Period, the Company shall from time to time
update the Disclosure Schedule as may be required to satisfy the condition set
forth in Section 6.3(i).  For purposes of this Section 5.14, any disclosure made
in a schedule to the Compliance Certificate substantially in the form attached
hereto as Exhibit D shall be deemed to be an update of the Disclosure
Schedule.  Notwithstanding anything in this Agreement to the contrary, no update
to the Disclosure Schedule pursuant to this Section 5.14 shall cure any breach
of a representation or warranty of the Company contained in this Agreement and
shall not affect any of the Investor’s rights or remedies with respect thereto.
 
(ii)           Notwithstanding anything to the contrary contained in the
Disclosure Schedules or in this Agreement, the information and disclosure
contained in any Schedule of the Disclosure Schedules shall be deemed to be
disclosed and incorporated by reference in any other Schedule of the Disclosure
Schedules as though fully set forth in such Schedule for which applicability of
such information and disclosure is readily apparent on its face.  The fact that
any item of information is disclosed in the Disclosure Schedules shall not be
construed to mean that such information is required to be disclosed by this
Agreement.  Except as expressly set forth in this Agreement, such information
and the thresholds (whether based on quantity, qualitative characterization,
dollar amounts or otherwise) set forth herein shall not be used as a basis for
interpreting the terms “material” or “Material Adverse Effect” or other similar
terms in this Agreement.
 
ARTICLE VI
OPINION OF COUNSEL AND CERTIFICATE; CONDITIONS TO THE SALE AND
PURCHASE OF THE SHARES
 
Section 6.1 Opinion of Counsel and Certificate.  Simultaneously with the
execution and delivery of this Agreement, the Investor has received (i) opinions
of outside counsel to the Company, dated the Effective Date, in the form
mutually agreed to by the parties hereto, and (ii) a certificate from the
Company, dated the Effective Date, in the form of Exhibit C hereto.
 
Section 6.2 Conditions Precedent to the Obligation of the Company.  The
obligation hereunder of the Company to issue and sell the Shares to the Investor
under any Fixed Request or Optional Amount is subject to the satisfaction or (to
the extent permitted by applicable law) waiver of each of the conditions set
forth below. These conditions are for the Company’s sole benefit and (to the
extent permitted by applicable law) may be waived by the Company at any time in
its sole discretion.
 
(i) Accuracy of the Investor’s Representations and Warranties.  The
representations and warranties of the Investor contained in this Agreement (i)
that are not qualified by “materiality” shall have been true and correct in all
material respects when made and shall be true and correct in all material
respects as of the applicable Fixed Request Exercise Date and the applicable
Settlement Date with the same force and effect as if made on such dates,
 

 
27

--------------------------------------------------------------------------------

 

except to the extent such representations and warranties are as of another date,
in which case, such representations and warranties shall be true and correct in
all material respects as of such other date and (ii) that are qualified by
“materiality” shall have been true and correct when made and shall be true and
correct as of the applicable Fixed Request Exercise Date and the applicable
Settlement Date with the same force and effect as if made on such dates, except
to the extent such representations and warranties are as of another date, in
which case, such representations and warranties shall be true and correct as of
such other date.
 
(ii) Registration Statement.  The Registration Statement is effective and
neither the Company nor the Investor shall have received notice that the
Commission has issued or intends to issue a stop order with respect to the
Registration Statement.  The Company shall have a maximum dollar amount certain
of Shares registered under the Registration Statement which are in an amount (A)
as of the Effective Date, not less than the Total Commitment and (B) as of the
applicable Fixed Request Exercise Date, not less than the maximum dollar amount
worth of Shares issuable pursuant to the applicable Fixed Request Notice and
applicable Optional Amount, if any.  The Current Report shall have been filed
with the Commission, as required pursuant to Section 1.4, and all Prospectus
Supplements shall have been filed with the Commission, as required pursuant to
Sections 1.4 and 5.9 hereof, to disclose the sale of the Shares prior to each
Settlement Date, as applicable.  Any other material required to be filed by the
Company or any other offering participant pursuant to Rule 433(d) under the
Securities Act shall have been filed with the Commission within the applicable
time periods prescribed for such filings by Rule 433 under the Securities Act.
 
(iii) Performance by the Investor.  The Investor shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Investor at or prior to the applicable Fixed Request Exercise Date
and the applicable Settlement Date.
 
(iv) No Injunction.  No statute, regulation, order, decree, writ, ruling or
injunction shall have been enacted, entered, promulgated, threatened or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of or which would materially modify or delay any of the
transactions contemplated by this Agreement.
 
(v) No Suspension, Etc.  Trading in the Common Shares shall not have been
suspended by the Commission or the Trading Market (except for any suspension of
trading of limited duration agreed to by the Company, which suspension shall be
terminated prior to the applicable Fixed Request Exercise Date and applicable
Settlement Date), and, at any time prior to the applicable Fixed Request
Exercise Date and applicable Settlement Date, none of the events described in
clauses (i), (ii) and (iii) of Section 5.7 shall have occurred, trading in
securities generally as reported on the Trading Market shall not have been
suspended or limited, nor shall a banking moratorium have been declared either
by the United States or New York State authorities, nor shall there have
occurred any material outbreak or escalation of hostilities or other national or
international calamity or crisis of such magnitude in its effect on, or any
material adverse change in, any financial, credit or securities market which, in
each case, in the reasonable judgment of the Company, makes it impracticable or
inadvisable to issue the Shares.
 

 
28

--------------------------------------------------------------------------------

 



 
(vi) No Proceedings or Litigation.  No action, suit or proceeding before any
arbitrator or any court or governmental authority shall have been commenced or
threatened, and no inquiry or investigation by any governmental authority shall
have been commenced or threatened, against the Company or any Subsidiary, or any
of the officers, directors or affiliates of the Company or any Subsidiary,
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.
 
(vii) Aggregate Limit.  The issuance and sale of the Shares issuable pursuant to
such Fixed Request Notice or Optional Amount shall not violate Sections 2.2,
2.12 and 5.5 hereof.
 
Section 6.3 Conditions Precedent to the Obligation of the Investor.  The
obligation hereunder of the Investor to accept a Fixed Request Notice or
Optional Amount grant and to acquire and pay for the Shares is subject to the
satisfaction or (to the extent permitted by applicable law) waiver, at or before
each Fixed Request Exercise Date and each Settlement Date, of each of the
conditions set forth below. These conditions are for the Investor’s sole benefit
and (to the extent permitted by applicable law) may be waived by the Investor at
any time in its sole discretion.
 
(i) Accuracy of the Company’s Representations and Warranties.  The
representations and warranties of the Company contained in this Agreement (i)
that are not qualified by “materiality” or “Material Adverse Effect” shall have
been true and correct in all material respects when made and shall be true and
correct in all material respects as of the applicable Fixed Request Exercise
Date and the applicable Settlement Date with the same force and effect as if
made on such dates, except to the extent such representations and warranties are
as of another date, in which case, such representations and warranties shall be
true and correct in all material respects as of such other date and (ii) that
are qualified by “materiality” or “Material Adverse Effect” shall have been true
and correct when made and shall be true and correct as of the applicable Fixed
Request Exercise Date and the applicable Settlement Date with the same force and
effect as if made on such dates, except to the extent such representations and
warranties are as of another date, in which case, such representations and
warranties shall be true and correct as of such other date.
 
(ii) Registration Statement. The Registration Statement is effective and neither
the Company nor the Investor shall have received notice that the Commission has
issued or intends to issue a stop order with respect to the Registration
Statement. The Company shall have a maximum dollar amount certain of Shares
registered under the Registration Statement which are in an amount (A) as of the
Effective Date, not less than the Total Commitment and (B) as of the applicable
Fixed Request Exercise Date, not less than the maximum dollar amount worth of
Shares issuable pursuant to the applicable Fixed Request Notice and applicable
Optional Amount, if any. The Current Report shall have been filed with the
Commission, as required pursuant to Section 1.4, and all Prospectus Supplements
shall have been filed with the Commission, as required pursuant to Sections 1.4
and 5.9 hereof, to disclose the sale of the Shares prior to each Settlement
Date, as applicable, and an electronic copy of each such Prospectus Supplement
together with the Base Prospectus shall have been delivered or made available to
the Investor in accordance with Section 5.9 hereof.  Any other material required
to be filed by the Company or any other offering participant pursuant to Rule
433(d) under the
 

 
29

--------------------------------------------------------------------------------

 

Securities Act shall have been filed with the Commission within the applicable
time periods prescribed for such filings by Rule 433 under the Securities Act.
 
(iii) No Suspension.  Trading in the Common Shares shall not have been suspended
by the Commission or the Trading Market (except for any suspension of trading of
limited duration agreed to by the Company, which suspension shall be terminated
prior to the applicable Fixed Request Exercise Date and applicable Settlement
Date), and, at any time prior to the applicable Fixed Request Exercise Date and
applicable Settlement Date, none of the events described in clauses (i), (ii)
and (iii) of Section 5.7 shall have occurred, trading in securities generally as
reported on the Trading Market shall not have been suspended or limited, nor
shall a banking moratorium have been declared either by the United States or New
York State authorities, nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity or crisis
of such magnitude in its effect on, or any material adverse change in, any
financial, credit or securities market which, in each case, in the reasonable
judgment of the Investor, makes it impracticable or inadvisable to purchase the
Shares.
 
(iv) Performance of the Company.  The Company shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the applicable Fixed Request Exercise Date
and the applicable Settlement Date and shall have delivered to the Investor on
the applicable Settlement Date the Compliance Certificate substantially in the
form attached hereto as Exhibit D.
 
(v) No Injunction. No statute, rule, regulation, order, decree, writ, ruling or
injunction shall have been enacted, entered, promulgated, threatened or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of or which would materially modify or delay any of the
transactions contemplated by this Agreement.
 
(vi) No Proceedings or Litigation.  No action, suit or proceeding before any
arbitrator or any court or governmental authority shall have been commenced or
threatened, and no inquiry or investigation by any governmental authority shall
have been commenced or threatened, against the Company or any Subsidiary, or any
of the officers, directors or affiliates of the Company or any Subsidiary,
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.
 
(vii) Aggregate Limit.  The issuance and sale of the Shares issuable pursuant to
such Fixed Request Notice or Optional Amount shall not violate Sections 2.2,
2.12 and 5.5 hereof.
 
(viii) Shares Authorized.  The Shares issuable pursuant to such Fixed Request
Notice or Optional Amount shall have been duly authorized by all necessary
corporate action of the Company.
 
(ix) Notification of Listing of Shares.  If required, the Company shall have
submitted to the Trading Market a notification form of listing of additional
shares related to the
 

 
30

--------------------------------------------------------------------------------

 

Shares issuable pursuant to such Fixed Request or Optional Amount in accordance
with the bylaws, listed securities maintenance standards and other rules of the
Trading Market.
 
(x) Opinions of Counsel; Bring-Down.  Subsequent to the filing of the Current
Report pursuant to Section 1.4 and prior to the first Fixed Request Exercise
Date, the Investor shall have received an opinion from outside counsel to the
Company in the form mutually agreed to by the parties hereto and an opinion from
in-house counsel to the Company in the form mutually agreed to by the parties
hereto.  On each Settlement Date, the Investor shall have received opinion
“bring downs” from outside counsel to the Company in the forms mutually agreed
to by the parties hereto and an opinion “bring down” from in-house counsel to
the Company in the form mutually agreed to by the parties hereto.
 
(xi) Payment of Investor’s Counsel Fees; Due Diligence Expenses.  On the
Effective Date, the Company shall have paid by wire transfer of immediately
available funds to an account designated by the Investor’s counsel, the fees and
expenses of the Investor’s counsel in accordance with the proviso to the first
sentence of Section 9.1(i) of this Agreement.  On the 30th day of the third
month in each calendar quarter during the Investment Period, the Company shall
have paid by wire transfer of immediately available funds to an account
designated by the Investor, the due diligence expenses incurred by the Investor
in accordance with the provisions of the second sentence of Section 9.1(i) of
this Agreement.
 
ARTICLE VII
TERMINATION
 
Section 7.1 Term, Termination by Mutual Consent.  Unless earlier terminated as
provided hereunder, this Agreement shall terminate automatically on the earliest
of (i) the first day of the month next following the 24-month anniversary of the
Effective Date (the “Investment Period”), (ii) the date that the entire dollar
amount of Shares registered under the Registration Statement have been issued
and sold and (iii) the date the Investor shall have purchased the Total
Commitment of Common Shares (subject in all cases to the Trading Market Limit).
The Company may terminate this Agreement effective upon three Trading Days’
prior written notice to the Investor in accordance with Section 9.4; provided,
however, that such termination shall not occur during a Pricing Period or prior
to a Settlement Date. This Agreement may be terminated at any time by the mutual
written consent of the parties, effective as of the date of such mutual written
consent unless otherwise provided in such written consent, it being hereby
acknowledged and agreed that the Investor may not consent to such termination
during a Pricing Period or prior to a Settlement Date in the event the Investor
has instructed the Broker-Dealer to effect an open-market sale of Shares which
are subject to a pending Fixed Request Notice but which have not yet been
physically delivered by the Company (and/or credited by book-entry) to the
Investor in accordance with the terms and subject to the conditions of this
Agreement.
 
Section 7.2 Other Termination
.  If the Company provides the Investor with an Other Financing Notice (other
than in respect of an underwritten public offering of equity securities of the
Company or a registered direct public offering of equity securities of the
Company) or an Integration Notice, in each case pursuant to Section 5.6(ii) of
this Agreement, or if the Company otherwise enters into any agreement, plan,
arrangement or transaction with a third party, the principal purpose of which is
to obtain outside a Pricing Period, but otherwise during the
 

 
31

--------------------------------------------------------------------------------

 

 
Investment Period, an Other Financing not constituting an Acceptable Financing
(other than in respect of an underwritten public offering of equity securities
of the Company or a registered direct public offering of equity securities of
the Company), in which latter case the Company shall so notify the Investor
within 48 hours thereof, then in all such cases the Investor shall have the
right to terminate this Agreement within the subsequent 30-day period (the
“Event Period”), effective upon one Trading Day’s prior written notice delivered
to the Company in accordance with Section 9.4 at any time during the Event
Period.  The Company shall notify the Investor as soon as reasonably practicable
but in no event later than 24 hours (and, if required under applicable law,
including, without limitation, Regulation FD promulgated by the Commission, or
under the applicable rules and regulations of the Trading Market, the Company
shall publicly disclose such information in accordance with Regulation FD and
the applicable rules and regulations of the Trading Market), and the Investor
shall have the right to terminate this Agreement at any time after receipt of
such notification, if: (i) any condition, occurrence, state of facts or event
constituting a Material Adverse Effect has occurred; (ii) a Material Change in
Ownership has occurred or the Company enters into a definitive agreement
providing for a Material Change in Ownership; or (iii) a default or event of
default has occurred and is continuing under the terms of any agreement,
contract, note or other instrument to which the Company or any of its
Subsidiaries is a party with respect to any indebtedness for borrowed money
representing more than 10% of the Company’s consolidated assets, in any such
case, upon one Trading Day’s prior written notice delivered to the Company in
accordance with Section 9.4 hereof.
 
Section 7.3 Effect of Termination.  In the event of termination by the Company
or the Investor, written notice thereof shall forthwith be given to the other
party as provided in Section 9.4 and the transactions contemplated by this
Agreement shall be terminated without further action by either party. If this
Agreement is terminated as provided in Section 7.1 or 7.2 herein, this Agreement
shall become void and of no further force and effect, except as provided in
Section 9.9 hereof. Nothing in this Section 7.3 shall be deemed to release the
Company or the Investor from any liability for any breach under this Agreement,
or to impair the rights of the Company and the Investor to compel specific
performance by the other party of its obligations under this Agreement.
 
ARTICLE VIII
INDEMNIFICATION
 
Section 8.1 General Indemnity.
 
(i) Indemnification by the Company.  The Company shall indemnify and hold
harmless the Investor, the Broker-Dealer, each affiliate, employee,
representative and advisor of and to the Investor and the Broker-Dealer, and
each person, if any, who controls the Investor or the Broker-Dealer within the
meaning of Section 15 of the Securities Act or Section 20(a) of the Exchange Act
from and against all losses, claims, damages, liabilities and expenses
(including reasonable costs of defense and investigation and all attorneys’
fees) to which the Investor, the Broker-Dealer and each such other person may
become subject, under the Securities Act or otherwise, insofar as such losses,
claims, damages, liabilities and expenses (or actions in respect thereof) arise
out of or are based upon (i) any untrue statement or alleged untrue statement of
a material fact contained, or incorporated by reference, in the Registration
 

 
32

--------------------------------------------------------------------------------

 

Statement or any amendment thereto or any omission or alleged omission to state
therein, or in any document incorporated by reference therein, a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or (ii) any untrue statement or alleged untrue statement of a
material fact contained, or incorporated by reference, in the Prospectus, any
Issuer Free Writing Prospectus, or in any amendment thereof or supplement
thereto, or in any “issuer information” (as defined in Rule 433 under the
Securities Act) of the Company, which “issuer information” is required to be, or
is, filed with the Commission or otherwise contained in any Free Writing
Prospectus, or any amendment or supplement thereto, or any omission or alleged
omission to state therein, or in any document incorporated by reference therein,
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that (A) the Company shall not be liable
under this Section 8.1(i) to the extent that a court of competent jurisdiction
shall have determined by a final judgment (from which no further appeals are
available) that such loss, claim, damage, liability or expense resulting
directly and solely from any such acts or failures to act, undertaken or omitted
to be taken by the Investor, any Broker-Dealer or such person through its bad
faith or willful misconduct, (B) the foregoing indemnity shall not apply to any
loss, claim, damage, liability or expense to the extent, but only to the extent,
arising out of or based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in reliance upon and in conformity with
written information furnished to the Company by the Investor or any
Broker-Dealer expressly for use in the Current Report or any Prospectus
Supplement or Permitted Free Writing Prospectus, or any amendment thereof or
supplement thereto, and (C) with respect to the Prospectus, the foregoing
indemnity shall not inure to the benefit of the Investor or any such person from
whom the person asserting any loss, claim, damage, liability or expense
purchased Common Shares, if copies of all Prospectus Supplements required to be
filed pursuant to Section 1.4 and 5.9, together with the Base Prospectus, were
timely delivered or made available to the Investor pursuant hereto and a copy of
the Base Prospectus, together with a Prospectus Supplement (as applicable), was
not sent or given by or on behalf of the Investor or any such person to such
person, if required by law to have been delivered, at or prior to the written
confirmation of the sale of the Common Shares to such person, and if delivery of
the Base Prospectus, together with a Prospectus Supplement (as applicable),
would have cured the defect giving rise to such loss, claim, damage, liability
or expense.
 
The Company shall reimburse the Investor, the Broker-Dealer and each such
controlling person promptly upon demand (with accompanying presentation of
documentary evidence) for all legal and other costs and expenses reasonably
incurred by the Investor, the Broker-Dealer or such indemnified persons in
investigating, defending against, or preparing to defend against any such claim,
action, suit or proceeding with respect to which it is entitled to
indemnification.
 
(ii) Indemnification by the Investor. The Investor shall indemnify and hold
harmless the Company, each of its directors and officers, and each person, if
any, who controls the Company within the meaning of Section 15 of the Securities
Act or Section 20(a) of the Exchange Act from and against all losses, claims,
damages, liabilities and expenses (including reasonable costs of defense and
investigation and all attorneys fees) to which the Company and each such other
person may become subject, under the Securities Act or otherwise, insofar as
such losses, claims, damages, liabilities and expenses (or actions in respect
thereof) arise out of
 

 
33

--------------------------------------------------------------------------------

 

or are based upon any untrue statement or alleged untrue statement of a material
fact contained in the Current Report or any Prospectus Supplement or Permitted
Free Writing Prospectus, or in any amendment thereof or supplement thereto, or
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, in each case, to the
extent, but only to the extent, the untrue statement, alleged untrue statement,
omission or alleged omission was made in reliance upon, and in conformity with,
written information furnished by the Investor to the Company expressly for
inclusion in the Current Report or such Prospectus Supplement or Permitted Free
Writing Prospectus, or any amendment thereof or supplement thereto.
 
The Investor shall reimburse the Company and each such director, officer or
controlling person promptly upon demand for all legal and other costs and
expenses reasonably incurred by the Company or such indemnified persons in
investigating, defending against, or preparing to defend against any such claim,
action, suit or proceeding with respect to which it is entitled to
indemnification.
 
Section 8.2 Indemnification Procedures.  Promptly after a person receives notice
of a claim or the commencement of an action for which the person intends to seek
indemnification under Section 8.1, the person will notify the indemnifying party
in writing of the claim or commencement of the action, suit or proceeding;
provided, however, that failure to notify the indemnifying party will not
relieve the indemnifying party from liability under Section 8.1, except to the
extent it has been materially prejudiced by the failure to give notice.  The
indemnifying party will be entitled to participate in the defense of any claim,
action, suit or proceeding as to which indemnification is being sought, and if
the indemnifying party acknowledges in writing the obligation to indemnify the
party against whom the claim or action is brought, the indemnifying party may
(but will not be required to) assume the defense against the claim, action, suit
or proceeding with counsel satisfactory to it.  After an indemnifying party
notifies an indemnified party that the indemnifying party wishes to assume the
defense of a claim, action, suit or proceeding, the indemnifying party will not
be liable for any legal or other expenses incurred by the indemnified party in
connection with the defense against the claim, action, suit or proceeding except
that if, in the opinion of counsel to the indemnifying party, one or more of the
indemnified parties should be separately represented in connection with a claim,
action, suit or proceeding, the indemnifying party will pay the reasonable fees
and expenses of one separate counsel for the indemnified parties.  Each
indemnified party, as a condition to receiving indemnification as provided in
Section 8.1, will cooperate in all reasonable respects with the indemnifying
party in the defense of any action or claim as to which indemnification is
sought.  No indemnifying party will be liable for any settlement of any action
effected without its prior written consent.  Notwithstanding the foregoing
sentence, if at any time an indemnified party shall have requested (by written
notice provided in accordance with Section 9.4) an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel, such
indemnifying party agrees that it shall be liable for any settlement of the
nature contemplated hereby effected without its written consent if (i) such
settlement is entered into more than 45 days after receipt by such indemnifying
party of the aforesaid request, (ii) such indemnifying party shall have received
written notice of the terms of such settlement at least 30 days prior to such
settlement being entered into and (iii) such indemnifying party shall not have
reimbursed
 

 
34

--------------------------------------------------------------------------------

 

such indemnified party in accordance with such request prior to the date of such
settlement.  No indemnifying party will, without the prior written consent of
the indemnified party, effect any settlement of a pending or threatened action
with respect to which an indemnified party is, or is informed that it may be,
made a party and for which it would be entitled to indemnification, unless the
settlement includes an unconditional release of the indemnified party from all
liability and claims which are the subject matter of the pending or threatened
action.
 
If for any reason the indemnification provided for in this Agreement is not
available to, or is not sufficient to hold harmless, an indemnified party in
respect of any loss or liability referred to in Section 8.1 as to which such
indemnified party is entitled to indemnification thereunder (other than by
virtue of the application of clauses (i)(A), (B) or (C) of Section 8.1 above),
each indemnifying party shall, in lieu of indemnifying the indemnified party,
contribute to the amount paid or payable by the indemnified party as a result of
such loss or liability, (i) in the proportion which is appropriate to reflect
the relative benefits received by the indemnifying party, on the one hand, and
by the indemnified party, on the other hand, from the sale of Shares which is
the subject of the claim, action, suit or proceeding which resulted in the loss
or liability or (ii) if the allocation provided by clause (i) is not permitted
by applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above, but also the relative fault
of the indemnifying party, on the one hand, and the indemnified party, on the
other hand, with respect to the statements or omissions which are the subject of
the claim, action, suit or proceeding that resulted in the loss or liability, as
well as any other relevant equitable considerations.
 
The remedies provided for in Section 8.1 and this Section 8.2 are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Person at law or in equity.
 
ARTICLE IX
MISCELLANEOUS
 
Section 9.1 Fees and Expenses.
 
(i) Each party shall bear its own fees and expenses related to the transactions
contemplated by this Agreement; provided, however, that the Company shall pay,
on the Effective Date, by wire transfer of immediately available funds to an
account designated by the Investor’s counsel, promptly following the receipt of
an invoice therefor, all reasonable attorneys’ fees and expenses (exclusive of
disbursements and out-of-pocket expenses) incurred by the Investor, up to
$35,000, in connection with the preparation, negotiation, execution and delivery
of this Agreement, legal due diligence of the Company and review of the
Registration Statement, the Base Prospectus, the Current Report, any Permitted
Free Writing Prospectus and all other related transaction documentation. In
addition, the Company shall pay, on the 30th day of the third month in each
calendar quarter during the Investment Period, promptly following the receipt of
an invoice therefor, up to $12,500, representing the due diligence expenses
incurred by the Investor during the Investment Period and expenses relating to
the Investor’s review of Prospectus Supplements, Permitted Free Writing
Prospectuses, opinion “bring downs” and all other related documents to be
delivered by the Company and its counsel in connection with a Fixed Request
Exercise Date and the applicable Settlement Date. The Company shall pay all
 

 
35

--------------------------------------------------------------------------------

 

U.S. federal, state and local stamp and other similar transfer and other taxes
and duties levied in connection with issuance of the Shares pursuant hereto.
 
(ii) If the Company issues a Fixed Request Notice and fails to deliver the
Shares to the Investor on the applicable Settlement Date and such failure
continues for 10 Trading Days, the Company shall pay the Investor, in cash (or,
at the option of the Investor, in Common Shares which have not been registered
under the Securities Act valued at the applicable Discount Price of the Shares
failed to be delivered; provided that the issuance thereof by the Company would
not violate the Securities Act or any applicable U.S. state securities laws), as
liquidated damages for such failure and not as a penalty, an amount equal to
2.0% of the payment required to be paid by the Investor on such Settlement Date
(i.e., the sum of the Fixed Amount Requested and the Optional Amount Dollar
Amount) for the initial 30 days following such Settlement Date until the Shares
have been delivered, and an additional 2.0% for each additional 30-day period
thereafter until the Shares have been delivered, which amount shall be prorated
for such periods less than 30 days (subject in all cases to the Trading Market
Limit).
 
Section 9.2 Specific Enforcement, Consent to Jurisdiction, Waiver of Jury Trial.
 
(i)  The Company and the Investor acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that either party shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement by
the other party and to enforce specifically the terms and provisions hereof this
being in addition to any other remedy to which either party may be entitled by
law or equity.
 
(ii)   Each of the Company and the Investor (a) hereby irrevocably submits to
the jurisdiction of the United States District Court and other courts of the
United States sitting in the State of New York for the purposes of any suit,
action or proceeding arising out of or relating to this Agreement, and (b)
hereby waives, and agrees not to assert in any such suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of such court,
that the suit, action or proceeding is brought in an inconvenient forum or that
the venue of the suit, action or proceeding is improper. Each of the Company and
the Investor consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing in this
Section 9.2 shall affect or limit any right to serve process in any other manner
permitted by law.
 
(iii)   Each of the Company and the Investor hereby waives to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
to any litigation directly or indirectly arising out of, under or in connection
with this Agreement or the transactions contemplated hereby or disputes relating
hereto. Each of the Company and the Investor (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section 9.2.
 

 
36

--------------------------------------------------------------------------------

 
 
 
Section 9.3 Entire Agreement; Amendment.  This Agreement, together with the
exhibits referred to herein and the Disclosure Schedule, represents the entire
agreement of the parties with respect to the subject matter hereof, and there
are no promises, undertakings, representations or warranties by either party
relative to subject matter hereof not expressly set forth herein. No provision
of this Agreement may be amended other than by a written instrument signed by
both parties hereto.  The Disclosure Schedule and all exhibits to this Agreement
are hereby incorporated by reference in, and made a part of, this Agreement as
if set forth in full herein.
 
Section 9.4 Notices.  Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery or facsimile (with facsimile machine
confirmation of delivery received) at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The address for
such communications shall be:
 
If to the Company:
XOMA Ltd.
 
2910 Seventh Street
 
Berkeley, California 94710
 
Telephone Number: (510) 204-7200
 
Fax: (510) 644-2011
 
Attention: Christopher J. Margolin, Esq.
   
With copies to:
Cahill Gordon & Reindel LLP
 
80 Pine Street
 
New York, New York 10005
 
Telephone Number: (212) 701-3000
 
Fax: (212) 269-5420
 
Attention:  Geoffrey E. Liebmann, Esq.
   
If to the investor:
Azimuth Opportunity Ltd.
 
c/o Folio Administrators Limited
 
Folio House
 
P.O. Box 800
 
Road Town, Tortola VG1110
 
British Virgin Islands
 
Telephone Number: (284) 494-7065 Ext. 250
 
Fax:  (284) 494-8356/7422
 
Attention: Tamara Singh


 
37

--------------------------------------------------------------------------------

 





With copies to:
Greenberg Traurig, LLP
 
The MetLife Building
 
200 Park Avenue
 
New York, NY 10166
 
Telephone Number: (212) 801-9200
 
Fax:  (212) 801-6400
 
Attention: Anthony J. Marsico, Esq.



Either party hereto may from time to time change its address for notices by
giving at least 10 days advance written notice of such changed address to the
other party hereto.
 
Section 9.5 Waivers.  No waiver by either party of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any other provisions, condition
or requirement hereof nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter. No provision of this Agreement may be waived other than in a
written instrument signed by the party against whom enforcement of such waiver
is sought.
 
Section 9.6 Headings.  The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
 
Section 9.7 Successors and Assigns.  The Investor may not assign this Agreement
to any person without the prior consent of the Company, in the Company’s sole
discretion. This Agreement shall be binding upon and inure to the benefit of the
parties and their successors and assigns. The assignment by a party to this
Agreement of any rights hereunder shall not affect the obligations of such party
under this Agreement.
 
Section 9.8 Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal procedural and substantive laws of the State of New
York, without giving effect to the choice of law provisions of such state  that
would cause the application of the laws of any other jurisdiction.
 
Section 9.9 Survival.  The representations and warranties of the Company and the
Investor contained in Articles III and IV and the covenants contained in Article
V shall survive the execution and delivery hereof until the termination of this
Agreement, and the agreements and covenants set forth in Article VIII of this
Agreement shall survive the execution and delivery hereof.
 
Section 9.10 Counterparts.  This Agreement may be executed in counterparts, all
of which taken together shall constitute one and the same original and binding
instrument and shall become effective when all counterparts have been signed by
each party and delivered to the other parties hereto, it being understood that
all parties hereto need not sign the same counterpart. In the event any
signature is delivered by facsimile, digital or electronic transmission, such
transmission shall constitute delivery of the manually executed original and the
party using such means of delivery shall thereafter cause four additional
executed signature pages to be physically delivered to the other parties within
five days of the execution and delivery hereof.  Failure to provide or delay in
the delivery of such additional executed signature pages shall not adversely
affect the efficacy of the original delivery.
 

 
38

--------------------------------------------------------------------------------

 



 
Section 9.11 Publicity.  On or after the Effective Date, the Company may issue a
press release or otherwise make a public statement or announcement with respect
to this Agreement or the transactions contemplated hereby or the existence of
this Agreement (including, without limitation, by filing a copy of this
Agreement with the Commission); provided, however, that prior to issuing any
such press release, or making any such public statement or announcement, the
Company shall consult with the Investor on the form and substance of such press
release or other disclosure.
 
Section 9.12 Severability.  The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement, and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.
 
Section 9.13 Further Assurances.  From and after the date of this Agreement,
upon the request of the Investor or the Company, each of the Company and the
Investor shall execute and deliver such instrument, documents and other writings
as may be reasonably necessary or desirable to confirm and carry out and to
effectuate fully the intent and purposes of this Agreement.
 


 
[Signature Page Follows]
 

 
39

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.
 
XOMA LTD.:
   
By:  /s/ Christopher J. Margolin        
        Name:  Christopher J. Margolin
        Title:    Vice President, General Counsel
                     and Secretary
 
AZIMUTH OPPORTUNITY LTD.:
   
By:  /s/ Deirdre M. McCoy            
        Name:  Deirdre M. McCoy
        Title:    Corporate Secretary


 
40

--------------------------------------------------------------------------------

 

ANNEX A TO THE
COMMON SHARE PURCHASE AGREEMENT
DEFINITIONS
 
(a) “Acceptable Financing” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.
 
(b) “Aggregate Limit” shall have the meaning assigned to such term in Section
1.1 hereof.
 
(c) “Base Prospectus” shall mean the Company’s prospectus, dated October 21,
2008, a preliminary form of which is included in the Registration Statement,
including the documents incorporated by reference therein.
 
(d) “Below Market Offering” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.
 
(e) “Broker-Dealer” shall have the meaning assigned to such term in Section 5.13
hereof.
 
(f) “Bye-laws” shall have the meaning assigned to such term in Section 4.3
hereof.
 
(g) “Charter” shall have the meaning assigned to such term in Section 4.3
hereof.
 
(h) “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
(i) “Commission” shall mean the Securities and Exchange Commission or any
successor entity.
 
(j) “Commission Documents” shall mean (1) all reports, schedules, registrations,
forms, statements, information and other documents filed by the Company with the
Commission pursuant to the reporting requirements of the Exchange Act, including
all material filed pursuant to Section 13(a) or 15(d) of the Exchange Act, which
have been filed by the Company since December 31, 2007 and which hereafter shall
be filed by the Company during the Investment Period, including, without
limitation, the Current Report and the Form 10-K filed by the Company for its
fiscal year ended December 31, 2007 (the “2007 Form 10-K”), (2) the Registration
Statement, as the same may be amended from time to time, the Prospectus and each
Prospectus Supplement, and each Permitted Free Writing Prospectus and (3) all
information contained in such filings and all documents and disclosures that
have been and heretofore shall be incorporated by reference therein.
 
(k) “Common Shares” shall have the meaning assigned to such term in the
Recitals.
 
(l) “Current Market Price” means, with respect to any particular measurement
date, the closing price of a Common Share as reported on the Trading Market for
the Trading Day immediately preceding such measurement date.
 

 
 

--------------------------------------------------------------------------------

 



 
(m) “Current Report” shall have the meaning assigned to such term in Section 1.4
hereof.
 
(n) “Discount Price” shall have the meaning assigned to such term in Section 2.2
hereof.
 
(o) “EDGAR” shall have the meaning assigned to such term in Section 4.3 hereof.
 
(p) “Effective Date” shall mean the date of this Agreement.
 
(q) “Environmental Laws” shall have the meaning assigned to such term in Section
4.15 hereof.
 
(r) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
 
(s) “Event Period” shall have the meaning assigned to such term in Section 7.2
hereof.
 
(t) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission thereunder.
 
(u) “FDA” shall have the meaning assigned to such term in Section 4.14(a)
hereof.
 
(v) “FINRA” shall have the meaning assigned to such term in Section 4.18 hereof.
 
(w) “Fixed Amount Requested” shall mean the amount of a Fixed Request requested
by the Company in a Fixed Request Notice delivered pursuant to Section 2.1
hereof.
 
(x) “Fixed Request” means the transactions contemplated under Sections 2.1
through 2.8 of this Agreement.
 
(y) “Fixed Request Amount” means the actual amount of proceeds received by the
Company pursuant to a Fixed Request under this Agreement.
 
(z) “Fixed Request Exercise Date” shall have the meaning assigned to such term
in Section 2.2 hereof.
 
(aa) “Fixed Request Notice” shall have the meaning assigned to such term in
Section 2.1 hereof.
 
(bb) “Free Writing Prospectus” shall mean a “free writing prospectus” as defined
in Rule 405 promulgated under the Securities Act.
 
(cc) “GAAP” shall mean generally accepted accounting principles in the United
States of America as applied by the Company.
 
(dd) “Governmental Licenses” shall have the meaning assigned to such term in
Section 4.14(a) hereof.
 

 
 

--------------------------------------------------------------------------------

 



 
(ee) “Indebtedness” shall have the meaning assigned to such term in Section 4.9
hereof.
 
(ff) “Integration Notice” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.
 
(gg) “Intellectual Property” shall have the meaning assigned to such term in
Section 4.14(b) hereof.
 
(hh) “Investment Period” shall have the meaning assigned to such term in Section
7.1 hereof.
 
(ii) “Issuer Free Writing Prospectus” shall mean an “issuer free writing
prospectus” as defined in Rule 433 promulgated under the Securities Act.
 
(jj) “Market Capitalization” shall be calculated on the Trading Day preceding
the applicable Pricing Period and shall be the product of (x) the number of
Common Shares outstanding and (y) the closing bid price of the Common Shares,
both as determined by Bloomberg Financial LP using the DES and HP functions.
 
(kk) “Material Adverse Effect” shall mean any condition, occurrence, state of
facts or event having, or insofar as reasonably can be foreseen would likely
have, any effect on the business, operations, properties or condition (financial
or otherwise) of the Company that is material and adverse to the Company and its
Subsidiaries, taken as a whole, and/or any condition, occurrence, state of facts
or event that would prohibit or otherwise materially interfere with or delay the
ability of the Company to perform any of its obligations under this Agreement.
 
(ll) “Material Agreements” shall have the meaning assigned to such term in
Section 4.16 hereof.
 
(mm) “Material Change in Ownership” shall mean the occurrence of any one or more
of the following: (i) the acquisition by any person, including any syndicate or
group deemed to be a “person” under Section 13(d)(3) of the Exchange Act, of
beneficial ownership, directly or indirectly, through a purchase, amalgamation,
merger or other acquisition transaction or series of transactions, of share
capital or other securities of the Company entitling such person to exercise,
upon an event of default or default or otherwise, 50% or more of the total
voting power of all series and classes of share capital and other securities of
the Company entitled to vote generally in the election of directors, other than
any such acquisition by the Company, any Subsidiary of the Company or any
employee benefit plan of the Company; (ii) any amalgamation, consolidation or
merger of the Company with or into any other person, any amalgamation or merger
of another person into the Company, or any conveyance, transfer, sale, lease or
other disposition of all or substantially all of the properties and assets of
the Company to another person, other than (a) any such transaction (x) that does
not result in any reclassification, conversion, exchange or cancellation of
outstanding share capital of the Company and (y) pursuant to which holders of
share capital of the Company immediately prior to such transaction have the
entitlement to exercise, directly or indirectly, 50% or more of the total voting
power of all share capital of the Company entitled to vote generally in the
election of directors of the continuing or surviving person immediately after
such transaction or (b) any amalgamation or
 

 
 

--------------------------------------------------------------------------------

 

merger which is effected solely to change the jurisdiction of organization of
the Company and results in a reclassification, conversion or exchange of
outstanding Common Shares solely into shares of the surviving entity; (iii)
during any consecutive two-year period, individuals who at the beginning of that
two-year period constituted the Board of Directors (together with any new
directors whose election to the Board of Directors, or whose nomination for
election by the shareholders of the Company, was approved by a vote of a
majority of the directors then still in office who were either directors at the
beginning of such period or whose elections or nominations for election were
previously so approved) cease for any reason to constitute a majority of the
Board of Directors then in office; or (iv) the Company is liquidated or
dissolved or a resolution is passed by the Company’s shareholders approving a
plan of liquidation or dissolution of the Company. Beneficial ownership shall be
determined in accordance with Rule 13d-3 promulgated by the SEC under the
Exchange Act. The term “person” shall include any syndicate or group which would
be deemed to be a “person” under Section 13(d)(3) of the Exchange Act.
 
(nn) “Multiplier” shall have the meaning assigned to such term in Section 2.3
hereof.
 
(oo) “NASDAQ” means the NASDAQ Global Market or any successor thereto.
 
(pp) “Optional Amount” means the transactions contemplated under Sections 2.9
through 2.11 of this Agreement.
 
(qq) “Optional Amount Dollar Amount” shall mean the actual amount of proceeds
received by the Company pursuant to the exercise of an Optional Amount under
this Agreement.
 
(rr) “Optional Amount Notice” shall mean a notice sent to the Company with
regard to the Investor’s election to exercise all or any portion of an Optional
Amount, as provided in Section 2.11 hereof and substantially in the form
attached hereto as Exhibit B.
 
(ss) “Optional Amount Threshold Price” shall have the meaning assigned to such
term in Section 2.1 hereof.
 
(tt) “Other Financing” shall have the meaning assigned to such term in Section
5.6(ii) hereof.
 
(uu) “Other Financing Notice” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.
 
(vv) “Permitted Free Writing Prospectus” shall have the meaning assigned to such
term in Section 5.8(ii) hereof.
 
(ww) “Plan” shall have the meaning assigned to such term in Section 4.22 hereof.
 
(xx) “Pricing Period shall mean a period of 10 consecutive Trading Days
commencing on the day of delivery of a Fixed Request Notice (or, if the Fixed
Request Notice is delivered after 9:30 a.m. (New York time), on the next Trading
Day), or such other period mutually agreed upon by the Investor and the Company.
 

 
 

--------------------------------------------------------------------------------

 



 
(yy) “Prospectus” shall mean the Base Prospectus, together with any final
prospectus filed with the Commission pursuant to Rule 424(b), as supplemented by
any Prospectus Supplement, including the documents incorporated by reference
therein.
 
(zz) “Prospectus Supplement” shall mean any prospectus supplement to the Base
Prospectus filed with the Commission pursuant to Rule 424(b) under the
Securities Act, including the documents incorporated by reference therein.
 
(aaa) “Reduction Notice” shall have the meaning assigned to such term in Section
2.8 hereof.
 
(bbb) “Registration Statement” shall mean the registration statement on Form
S-3, Commission File Number 333-148342, filed by the Company with the Commission
under the Securities Act for the registration of the Shares, as such
Registration Statement may be amended and supplemented from time to time,
including the documents incorporated by reference therein and the information
deemed to be a part thereof at the time of effectiveness pursuant to Rule 430A
or Rule 430B under the Securities Act.
 
(ccc) “Restricted Period” shall have the meaning assigned to such term in
Section 5.10 hereof.
 
(ddd) “Securities Act” shall mean the Securities Act of 1933, as amended, and
the rules and regulations of the Commission thereunder.
 
(eee) “Settlement Date” shall have the meaning assigned to such term in
Section 2.7 hereof.
 
(fff) “Shares” shall mean Common Shares issuable to the Investor upon exercise
of a Fixed Request and Common Shares issuable to the Investor upon exercise of
an Optional Amount.
 
(ggg) “Significant Subsidiary” means any Subsidiary of the Company that would
constitute a Significant Subsidiary of the Company within the meaning of Rule
1-02 of Regulation S-X of the Commission.
 
(hhh) “SOXA” shall have the meaning assigned to such term in Section 4.6(c)
hereof.
 
(iii) “Subsidiary” shall mean any corporation or other entity of which at least
a majority of the securities or other ownership interest having ordinary voting
power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries.
 
(jjj) “Threshold Price” is the lowest price (except to the extent otherwise
provided in Section 2.6) at which the Company may sell Shares during the
applicable Pricing Period as set forth in a Fixed Request Notice (not taking
into account the applicable percentage discount during such Pricing Period
determined in accordance with Section 2.2); provided, however, that at no time
shall the Threshold Price be lower than $1.00 per share unless the Company and
the Investor mutually shall agree.
 

 
 

--------------------------------------------------------------------------------

 



 
(kkk) “Total Commitment” shall have the meaning assigned to such term in Section
1.1 hereof.
 
(lll)  “Trading Day” shall mean a full trading day (beginning at 9:30 a.m., New
York City time, and ending at 4:00 p.m., New York City time) on the NASDAQ.
 
(mmm) “Trading Market” means the following markets or exchanges on which the
Common Shares are listed or quoted for trading on the date in question: the
American Stock Exchange, the New York Stock Exchange or the NASDAQ.
 
(nnn) “Trading Market Limit” means that number of shares which is one less than
20.0% of the issued and outstanding Common Shares as of the Effective Date.
 
(ooo) “VWAP” shall mean the daily volume weighted average price (based on a
Trading Day from 9:30 a.m. to 4:00 p.m. (New York time)) of the Company on the
NASDAQ as reported by Bloomberg Financial L.P. using the AQR function.
 
(ppp) “Warrant Value” shall mean the fair value of all warrants, options and
other similar rights issued to a third party in connection with an Other
Financing, determined by using a standard Black-Scholes option-pricing model
using an expected volatility percentage as shall be mutually agreed by the
Investor and the Company.  In the case of a dispute relating to such expected
volatility assumption, the Investor shall obtain applicable volatility data from
three investment banking firms of nationally recognized reputation, and the
parties hereto shall use the average thereof for purposes of determining the
expected volatility percentage in connection with the Black-Scholes calculation
referred to in the immediately preceding sentence.
 

